        Case 1:17-bk-12408-MB         Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                                       Main Document        Page 1 of 69
                                      Office of the United States Trustee


    In re: ICPW Liquidation Corporation, a             Post-Confirmation
           California corporation, et al.              Quarterly Operating Report

    Lead Case No.: 1:17-bk-12408-MB
    Jointly administered with: 1:17-bk-12409-MB        Quarter Ending:       12/31/2020

    Chapter 11


    Attorney/Professional - Name, Address,           Person responsible for report - Name, Address,
    Phone & FAX:                                     Phone & FAX:

    Samuel R. Maizel                                 Matthew Pliskin
    Tania M. Moyron                                  3902 Henderson Blvd.
    DENTONS US LLP                                   Suite 208-336
    601 South Figueroa Street, Suite 2500            Tampa, FL 33629
    Los Angeles, California 90017-5704               Telephone: (917) 543-2568
    Telephone: (213) 623-9300
    Facsimile: (213) 623-9924


    Date Order was entered confirming plan:          February 13, 2018

    Disbursing Agent (if any) (Please print):        KCC LLC


   SUMMARY OF DISBURSEMENTS MADE DURING THE QUARTER

   Disbursements made under the plan                   $10,885.91

   Other Disbursements                                $237,144.86

                              Total Disbursements     $248,030.77


   Projected date of final decree                    Second Quarter 2021.

   What needs to be achieved before a final decree   Final distribution and motion for final decree.
   will be sought? (Attach a separate sheet if
   necessary)




Revised
)       December 2001        POST-CONFIRMATION STATUS REPORT (Page 1 of 2)                             USTLA-7
        Case 1:17-bk-12408-MB         Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14 Desc
                                        Main Document     Page 2 of 69
   Narrative of events which impact upon the ability None. Since the last reporting period, the
   to perform under the reorganization plan or other arbitration with BDO has been delayed due to
   significant events that have occurred during the  COVID-19.
   reporting period (Attach a separate sheet if
   necessary)

   Date last U.S. Trustee fee paid                       November 4, 2020

   Amount Paid                                           $5,200.00


I declare under penalty of perjury that the information contained in the document is true, complete and correct.




  Date: 2/2/2021                                          Signature of person responsible for this report


This report is to be filed with the U.S. Trustee quarterly until a final decree is entered. This report is for U.S.
Trustee purposes only. You may be required to file additional reports with the Bankruptcy Court.




Revised
)       December 2001        POST-CONFIRMATION STATUS REPORT (Page 2 of 2)                                    USTLA-7
    Case 1:17-bk-12408-MB               Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                  Desc
                                         Main Document    Page 3 of 69
                                  UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

IN RE:     ICPW Liquidation                                           }          CASE NUMBER:
           Corporation, a California                                  }          Lead Case No.: 1:17-bk-12408-MB
           corporation, et al.                                        }          Jointly administered with: 1:17-bk-12409-MB
                                                                      }          JUDGE: Martin Barash
                                                                      }
           DEBTOR.                                                    }          CHAPTER 11




                                              DEBTOR'S POST-CONFIRMATION
                                              QUARTERLY OPERATING REPORT
                                                          FOR THE PERIOD
                        FROM                  October 1, 2020       TO December 31, 2020


    Comes now the above-named debtor and files its Post-Confirmation Quarterly Operating Report in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.



  Dated:   See Cover Page                                                                    See Cover Page
                                                                                             Attorney for Debtor




           Debtor's Address                                                                  Attorney's Address
           and Phone Number:                                                                 and Phone Number:
           ___________________________                                                       ___________________________
           See Cover Page                                                                    See Cover Page
           ___________________________                                                       ___________________________
                                                                                             Bar No. _____________________
           Tel. ________________________                                                     Tel. ________________________


Note: The original Post Confirmation Quarterly Operating Report is to be filed with the Court and a copy simultaneously provided to the
United States Trustee. Operating Reports must be filed by the last day of the month following the reporting period.

For assistance in preparing the Post Confirmation Quarterly Operating Report, refer to the following resources on the United States
Trustee website: http://www.justice.gov/ust/r20/index.htm.
1) Instructions for Preparing Debtor's Chapter 11 Post confirmation Quarterly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs)
      Case 1:17-bk-12408-MB                                Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                               Desc
                                                            Main Document    Page 4 of 69
MONTHLY OPERATING REPORT -                                                                                                                        ATTACHMENT NO. 1
POST CONFIRMATION




                                                             QUESTIONNAIRE
                                                                                                                                     YES*       NO
1.     Have any assets been sold or transferred outside the normal course of business, or outside
       the Plan of Reorganization during this reporting period?                                                                             x
2.     Are any post-confirmation sales or payroll taxes past due?
                                                                                                                                            x
3.     Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?
                                                                                                                                            x
4.     Is the Debtor current on all post-confirmation plan payments?
                                                                                                                                 x


               *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.

       The Debtor is current on all post-confirmation plan payments



                                                     INSURANCE INFORMATION
                                                                                                                                     YES        NO*
1.     Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
       compensation, and other necessary insurance coverages in effect?                                                                     x
2.     Are all premium payments current?
                                                                                                                        x
               *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.

                                     No physical operation or location to insure, E&O Coverage is maintiained as stated below.



                                                                      CONFIRMATION OF INSURANCE
                                                                                                                                     Payment Amount   Delinquency
                       TYPE of POLICY           and             CARRIER                                Period of Coverage             and Frequency    Amount
Professional Liability Full Program - Underwriters at Lloyd's, London                               5/23/19-20                       8576.16 Annual        0




                         DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:




     Estimated Date of Filing the Application for Final Decree: ____________________
     Case 1:17-bk-12408-MB                Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                              Desc
                                           Main Document    Page 5 of 69
MONTHLY OPERATING REPORT -                                                                                    ATTACHMENT NO. 2
POST CONFIRMATION


                                     CHAPTER 11 POST-CONFIRMATION
                                 SCHEDULE OF RECEIPTS AND DISBURSEMENTS


Case Name:                    ICPW Liquidation Corporation, a California corporation, et al.

Case Number:                  Lead Case No. 1:17-bk-12408-MB

Date of Plan Confirmation:    2/13/2018

                      All items must be answered. Any which do not apply should be answered “none” or “N/A”.


                                                                                       Quarterly         Post Confirmation Total
1.   CASH (Beginning of Period)                                            $                777,471.87 $            15,367,377.27


2.   INCOME or RECEIPTS during the Period                                  $               2,300,859.78 $            4,605,413.32
                NOTE : $34,217.78 of the PCT receipts were payments from BBI customers to be remitted to BBI
3.   DISBURSEMENTS
     a.   Operating Expenses (Fees/Taxes):
          (i)   U.S. Trustee Quarterly Fees                                $                     5,200.00 $            170,408.54
          (ii)  Federal Taxes                                                                                          100,000.00
          (iii) State Taxes                                                                                             41,597.38
          (iv) Other Taxes                                                                                                   0.00

     b.   All Other Operating Expenses:                                    $                   237,144.86 $          4,705,108.03
                Note: Includes $0 and $1,121,995.90 remitted to BBI
     c.   Plan Payments:
          (i)   Administrative Claims                                      $                         0.00 $          1,282,400.39
          (ii)  Class One*                                                                           0.00               55,516.47
          (iii) Class Two                                                                            0.00                    0.00
          (iv) Class Three                                                                           0.00                    0.00
          (v)   Class Four                                                                           0.00                    0.00
          (vi) Trust Beneficiaries                                                               5,685.91           10,787,458.90
                (Attach additional pages as needed)
                * Note: Re-issuance of payments already scheduled

     Total Disbursements (Operating & Plan)                                $                   248,030.77 $         17,142,489.71

1.   CASH (End of Period)                                                  $               2,830,300.88 $            2,830,300.88
      Case 1:17-bk-12408-MB                                Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                                     Desc
                                                            Main Document    Page 6 of 69
MONTHLY OPERATING REPORT -                                                                                                                                                      ATTACHMENT NO. 3
POST CONFIRMATION



                                                                       CHAPTER 11 POST-CONFIRMATION
                                                                       BANK ACCOUNT RECONCILIATIONS
                                                                     Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                    Account        Account       Account                         Account             Account             Account             Account              Account
                                                       #1             #2           #3                              #4                  #5                  #6                  #7                   #8
Name of Bank:                                   Signature Bank Signature Bank TD Bank                         TD Bank             TD Bank             TD Bank             TD Bank              TD Bank

Account Number:                                      x0112               x0120                x4123               x3018               x9869               x9893                x4074               x4058
                                                                     Excess Cash                              Operating
Purpose of Account (Operating/Payroll/Tax)      Disbursment          Reserve              Disbursement        Reserve             Class 1 Reserve Tax Reserve             Class 3 Reserve Class 4 Reserve

Type of Account (e.g. checking)                 Checking             Checking             Checking            Money Market        Money Market        Money Market        Money Market         Money Market

1. Balance per Bank Statement Beginning of
period                                                113,898.16          263,909.38           123,590.12          114,459.04           62,816.88          93,065.19             2,820.84            2,912.26
Deposits                                                                           0.00                0.00               36.53               21.28               31.53                 0.48                0.99
Withdrawals                                                -636.50                            -111,087.89           -7,615.00
1. Balance per Bank Statement                         113,261.66          263,909.38            12,502.23          106,880.57           62,838.16          93,096.72             2,821.32            2,913.25
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks
4. Other Reconciling Items

5. Month End Balance (Must Agree with Books)          113,261.66          263,909.38            12,502.23          106,880.57           62,838.16          93,096.72             2,821.32            2,913.25


Note: Attach copy of each bank statement and bank reconciliation.


Investment Account Information
                                                    Current             Current              Current             Current             Current             Current              Current             Current
           Bank / Account Name / Number              Value               Value                Value               Value               Value               Value                Value               Value
N/A




Note: Attach copy of each investment account statement.
      Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                                      Desc
                                                             Main Document    Page 7 of 69
MONTHLY OPERATING REPORT -                                                                                                                                                        ATTACHMENT NO. 3
POST CONFIRMATION



                                                                        CHAPTER 11 POST-CONFIRMATION
                                                                        BANK ACCOUNT RECONCILIATIONS
                                                                      Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                   Account        Account       Account                           Account              Account             Account             Account              Account
                                                      #1             #2           #3                                #4                   #5                  #6                  #7                   #8
Name of Bank:                                  Signature Bank Signature Bank TD Bank                           TD Bank              TD Bank             TD Bank             TD Bank              TD Bank

Account Number:                                      x0112                x0120                x4123               x3018                x9869               x9893                x4074               x4058
                                                                      Excess Cash                              Operating
Purpose of Account (Operating/Payroll/Tax)     Disbursment            Reserve              Disbursement        Reserve              Class 1 Reserve Tax Reserve             Class 3 Reserve Class 4 Reserve

Type of Account (e.g. checking)                Checking               Checking             Checking            Money Market         Money Market        Money Market        Money Market         Money Market

1. Balance per Bank Statement Beginning of
period                                               113,261.66            263,909.38            12,502.23          106,880.57            62,838.16          93,096.72             2,821.32            2,913.25
Deposits                                                                            0.00                          2,300,199.53                  15.71               23.27                 0.46                0.73
Withdrawals                                               -4,932.33                              -5,230.00                 -15.00
1. Balance per Bank Statement                        108,329.33            263,909.38             7,272.23        2,407,065.10            62,853.87          93,119.99             2,821.78            2,913.98
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks
4. Other Reconciling Items

5. Month End Balance (Must Agree with Books)         108,329.33            263,909.38             7,272.23        2,407,065.10            62,853.87          93,119.99             2,821.78            2,913.98

Note: Attach copy of each bank statement and
bank reconciliation.                                          0.00                  0.00                0.00                0.00                 0.00                0.00                 0.00                0.00


Investment Account Information
                                                   Current               Current              Current             Current              Current             Current              Current             Current
           Bank / Account Name / Number             Value                 Value                Value               Value                Value               Value                Value               Value
N/A




Note: Attach copy of each investment account statement.
      Case 1:17-bk-12408-MB                               Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                                     Desc
                                                           Main Document    Page 8 of 69
MONTHLY OPERATING REPORT -                                                                                                                                                     ATTACHMENT NO. 3
POST CONFIRMATION



                                                                      CHAPTER 11 POST-CONFIRMATION
                                                                      BANK ACCOUNT RECONCILIATIONS
                                                                    Prepare Reconcilation for each Month of the Quarter

Bank Account Information
                                                   Account        Account       Account                         Account             Account             Account             Account              Account
                                                      #1             #2           #3                              #4                  #5                  #6                  #7                   #8
Name of Bank:                                  Signature Bank Signature Bank TD Bank                         TD Bank             TD Bank             TD Bank             TD Bank              TD Bank

Account Number:                                      x0112              x0120                x4123               x3018               x9869               x9893                x4074               x4058
                                                                    Excess Cash                              Operating
Purpose of Account (Operating/Payroll/Tax)     Disbursment          Reserve              Disbursement        Reserve             Class 1 Reserve Tax Reserve             Class 3 Reserve Class 4 Reserve

Type of Account (e.g. checking)                Checking             Checking             Checking            Money Market        Money Market        Money Market        Money Market         Money Market

1. Balance per Bank Statement Beginning of
period                                               108,329.33          263,909.38             7,272.23        2,407,065.10           62,853.87          93,119.99             2,821.78            2,913.98
Deposits                                                                          0.00        118,366.97             495.14                  13.31               19.72                 0.48                0.62
Withdrawals                                               -117.08                            -118,396.97         -118,366.97
1. Balance per Bank Statement                        108,212.25          263,909.38             7,242.23        2,289,193.27           62,867.18          93,139.71             2,822.26            2,914.60
2. ADD: Deposits not credited
3. SUBTRACT: Outstanding Checks                           -285.29                                     0.00
4. Other Reconciling Items

5. Month End Balance (Must Agree with Books)         107,926.96          263,909.38             7,242.23        2,289,193.27           62,867.18          93,139.71             2,822.26            2,914.60

Note: Attach copy of each bank statement and
bank reconciliation.                                         0.00                 0.00                0.00                0.00                0.00                0.00                 0.00                0.00


Investment Account Information
                                                   Current             Current              Current             Current             Current             Current              Current             Current
           Bank / Account Name / Number             Value               Value                Value               Value               Value               Value                Value               Value
N/A




Note: Attach copy of each investment account statement.
   Case 1:17-bk-12408-MB              Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                    Desc
                                       Main Document    Page 9 of 69
MONTHLY OPERATING REPORT -                                                                        ATTACHMENT NO. 4
POST CONFIRMATION

                                       CHAPTER 11 POST-CONFIRMATION
                                  CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                           Signature Bank
Account Number                                         x0112
Purpose of Account (Operating/Payroll/Personal)        Escrow
Type of Account (e.g., Checking)                       Checking

 Check      Date of
Number    Transaction                   Payee                          Purpose or Description            Amount
   1963      10/29/2020   G1 EXECUTION SERVICES, LLC   Trust Distribution                                   417.50
   1964      10/29/2020   G1 EXECUTION SERVICES, LLC   Trust Distribution                                   101.00
   1965      10/29/2020   G1 EXECUTION SERVICES, LLC   Trust Distribution                                   118.00
   1973       11/6/2020   MATTHEW JUETTEN              Trust Distribution                                   597.50
   1974       11/6/2020   MICHAEL B JOHNSON            Trust Distribution                                 1,999.17
   1975       11/6/2020   MICHAEL B JOHNSON            Trust Distribution                                 2,335.66
   1972       12/8/2020   ED WETHERBEE                 Trust Distribution                                   117.08

                                                                                                TOTAL      5,685.91
   Case 1:17-bk-12408-MB                      Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                           Desc
                                              Main Document     Page 10 of 69
MONTHLY OPERATING REPORT -                                                                                              ATTACHMENT NO. 4
POST CONFIRMATION

                                            CHAPTER 11 POST-CONFIRMATION
                                Outstanding CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                              Signature Bank
Account Number                                                            x0112
Purpose of Account (Operating/Payroll/Personal)                           Escrow
Type of Account (e.g., Checking)                                          Checking

  Check        Date of
 Number      Transaction                        Payee                                    Purpose or Description                         Amount
     1050       10/30/2020 STUBBS ALDERTON & MARKILES LLP                 Trust Distribution                                                73.70
                           THE ELLEN IDELSON TRUST DATED
     1008       10/30/2020 MARCH 20 2003                                  Trust Distribution                                               211.59

                                                                                                                    TOTAL                  285.29

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
   Case 1:17-bk-12408-MB                   Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                      Desc
                                           Main Document     Page 11 of 69
MONTHLY OPERATING REPORT -                                                                             ATTACHMENT NO. 4
POST CONFIRMATION

                                           CHAPTER 11 POST-CONFIRMATION
                                      CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                 TD Bank
Account Number                                               x4123
Purpose of Account (Operating/Payroll/Personal)              Operating
Type of Account (e.g., Checking)                             Checking

 Check       Date of
Number     Transaction                      Payee                           Purpose or Description            Amount
    1161       10/1/2020   CA Franchise Tax Board            Tax Payment                                          800.00
  995121       10/1/2020   Kurtzman Carson Consultants LLC   Distribution Fees                                  1,432.43
  995122       10/1/2020   Solomon & Cramer LLP              Legal Fees                                        32,091.00
  995125       10/1/2020   Solomon & Cramer LLP              Legal Fees                                        55,211.65
  995126       10/2/2020   Krost CPAs                        Trust Administration                                 200.00
  995124       10/8/2020   Hemming Morse LLP                 Legal Support                                      8,166.51
  995123       10/9/2020   Dentons LLP                       Legal Fees                                         3,156.30
  995127      10/14/2020   Scott Jarus                       Trust Administration                              10,000.00
     EFT      10/30/2020   TD Bank                           Bank Fees                                             30.00
    1163       11/4/2020   US Trustee                        US Trustee Payment                                   325.00
    1164       11/4/2020   US Trustee                        US Trustee Payment                                 4,875.00
     EFT      11/30/2020   TD Bank                           Bank Fees                                             30.00
  995128      12/23/2020   FTI Consulting                    Legal Support                                      6,411.45
  995133      12/24/2020   Hemming Morse LLP                 Legal Support                                      6,412.75
  995132      12/24/2020   Hemming Morse LLP                 Legal Support                                     11,508.75
  995131      12/24/2020   Hemming Morse LLP                 Legal Support                                     26,256.50
  995130      12/24/2020   Hemming Morse LLP                 Legal Support                                     63,937.50
  995135      12/28/2020   Kurtzman Carson Consultants LLC   Trust Administration                                 789.02
     EFT      12/31/2020   TD Bank                           Bank Fees                                             30.00
  995134      12/31/2020   Dentons LLP                       Legal Fees                                         3,051.00

                                                                                                     TOTAL     234,714.86
   Case 1:17-bk-12408-MB                      Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                           Desc
                                              Main Document     Page 12 of 69
MONTHLY OPERATING REPORT -                                                                                              ATTACHMENT NO. 4
POST CONFIRMATION

                                            CHAPTER 11 POST-CONFIRMATION
                                Outstanding CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                              TD Bank
Account Number                                                            x4123
Purpose of Account (Operating/Payroll/Personal)                           Operating
Type of Account (e.g., Checking)                                          Checking

  Check        Date of
 Number      Transaction                        Payee                                    Purpose or Description                         Amount




                                                                                                                    TOTAL                   0.00

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
   Case 1:17-bk-12408-MB                  Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                 Desc
                                          Main Document     Page 13 of 69
MONTHLY OPERATING REPORT -                                                                         ATTACHMENT NO. 4
POST CONFIRMATION

                                         CHAPTER 11 POST-CONFIRMATION
                                    CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                             TD Bank
Account Number                                           x3018
Purpose of Account (Operating/Payroll/Personal)          Operating
Type of Account (e.g., Checking)                         Checking

  Check     Date of
 Number   Transaction                        Payee                      Purpose or Description            Amount
EFT           10/5/2020   TD Bank                        Returned Check                                     7,600.00
EFT           10/5/2020   TD Bank                        Bank Fee                                              15.00
EFT          11/20/2020   TD Bank                        Bank Fee                                              15.00
xfer         12/14/2020   Transfer to checking           Internal Transfer                                118,366.97

                                                                                                 TOTAL    125,996.97
                                    Case 1:17-bk-12408-MB                                          Doc 644    Filed 02/02/21 Entered 02/02/21 21:50:14
                                                                                                         CHAPTER 11 POST-CONFIRMATION
                                                                                                                                                                                                                                              Desc
                                                                                                   Main Document           Page 14 of 69
                                                                                                              INTEREST RECEIVED




                Account                      Account            Account   Account                 Account          Account          Account          Account           Account           Account         Account           Account          Account          Account
                  #1                           #4                 #5         #6                      #7               #8               #9              #10               #11               #12             #13               #14              #15              #16
Name of                                                                 Signature               Signature        Signature        Signature        Signature
Bank:        Capital One   FRB            Signature Bank Signature Bank Bank                    Bank             Bank             Bank             Bank             TD Bank            TD Bank         TD Bank           TD Bank          TD Bank          TD Bank
Account
Number:          x0575                        x0112              x0120             x0139          x7032            x7040            x7059            x7067              x4123             x3018           x9869             x9893           x4074             x4058
Purpose of
Account
(Operating/P                                                 Excess Cash         Operating      Class 1          Tax              Class 3          Class 4                             Operating       Class 1                       Class 3               Class 4
ayroll/Tax) Disbursement                  Disbursment        Reserve             Reserve        Reserve          Reserve          Reserve          Reserve          Disbursement       Reserve         Reserve           Tax Reserve Reserve               Reserve
Type of
Account (e.g.                                                                                                                                                                          Money           Money             Money            Money            Money
checking)     Checking                    Checking           Checking            Checking       Checking         Checking         Checking         Checking         Checking           Market          Market            Market           Market           Market
Month
    3/31/2018                2,947.30                                                                                                                                                                                                                                        2,947.30
    4/30/2018                2,850.69
    5/31/2018                                                       2,182.60           687.23       2,383.04           27.13            693.24           75.35
    6/30/2018                                                       1,250.70         2,065.92         345.66           81.42          2,080.99          226.19
                             2,850.69                               3,433.30         2,753.15       2,728.70          108.55          2,774.23          301.54                                                                                                              14,950.16

    7/31/2018                    633.54                                  32.59       2,092.93         357.51           84.22          2,152.33          233.95
    8/31/2018                                                            26.88       1,929.20         357.85            84.3          2,154.34          234.17
    9/30/2018                                                            26.04       1,777.35         346.62           81.66          2,086.77          226.82
                                 633.54                                  85.51       5,799.48       1,061.98          250.18          6,393.44          694.94                                                                                                              14,919.07

   10/31/2018                                                            26.93       1,718.04        358.51            84.46          2,158.31          234.60
   11/30/2018                                                            26.19          52.55         11.57                              69.66                                              2,774.02          610.05            143.7         3,672.77           399.19
   12/31/2018                                                            27.11                                                                                                              2,844.07          653.16           153.85         3,932.30            427.4
                                                      0.00               80.23       1,770.59        370.08            84.46          2,227.97          234.60                  0.00        5,618.09        1,263.21           297.55         7,605.07           826.59     20,378.44

    1/31/2019                                                            27.13                                                                                                              2,965.37          715.47           168.53         4,307.47            468.18
    2/28/2019                                                            24.53                                                                                                              2,575.69          651.25            153.4         3,920.84            426.16
    3/31/2019                                                            27.18                                                                                                              2,754.30          722.25           170.12         4,348.26            472.61
                                                      0.00               78.84          0.00              0.00             0.00             0.00             0.00               0.00        8,295.36        2,088.97           492.05        12,576.57          1,366.95    24,898.74

    4/30/2019                                                            26.33                                                                                                              2,538.51          700.25           164.94         4,215.85            458.22
    5/31/2019                                                            27.23                                                                                                              2,490.69          724.90           170.75         4,364.26            474.35
    6/30/2019                                                            26.38                                                                                                              2,253.78          702.83           165.55         4,231.37            459.91
                                                      0.00               79.94          0.00              0.00             0.00             0.00             0.00               0.00        7,282.98        2,127.98           501.24        12,811.48          1,392.48    24,196.10

    7/31/2019                                                          27.28                                                                                                                1,954.78          727.57           171.38         4,380.32             476.1
    8/31/2019                                                       1,589.36                                                                                                                1,770.93          664.80           156.59         4,002.42            435.02
    9/30/2019                                                         850.14                                                                                                                1,490.97          626.32           147.53         3,770.75            409.84
                                                      0.00          2,466.78            0.00              0.00             0.00             0.00             0.00               0.00        5,216.68        2,018.69           475.50        12,153.49          1,320.96    23,652.10

   10/31/2019                                                           239.67                                                                                                              1,187.35          570.49           134.38         3,434.62            373.31
   11/30/2019                                                           237.73                                                                                                                897.09          499.37           117.63         3,006.44            326.77
   12/31/2019                                                           245.88                                                                                                                828.75          483.34           113.85         2,909.93            316.28
                                                      0.00              723.28          0.00              0.00             0.00             0.00             0.00               0.00        2,913.19        1,553.20           365.86         9,350.99          1,016.36    15,922.88

    1/31/2020                                                           246.11                                                                                                                496.98          482.61           113.68         2,811.82            315.8
    2/29/2020                                                           230.44                                                                                                                402.55          452.03           106.48             3.23           295.79
    3/31/2020                                                           119.27                                                                                                                 221.9          414.88            97.72             2.97           154.44
                                                      0.00              595.82          0.00              0.00             0.00             0.00             0.00               0.00        1,121.43        1,349.52           317.88         2,818.02           766.03      6,968.70

    4/30/2020                                                                                                                                                                                 55.26          129.28               30.45             0.46             0.95
    5/31/2020                                                                                                                                                                                 84.23           71.99               31.48             0.48             0.98
    6/30/2020                                                                                                                                                                                117.42           20.57               30.47             0.46             0.95
                                                      0.00                0.00          0.00              0.00             0.00             0.00             0.00               0.00         256.91          221.84               92.40             1.40             2.88     575.43

    7/31/2020                                                                                                                                                                                 98.92              21.26             31.5             0.48             0.99
    8/31/2020                                                                                                                                                                                 84.66              21.27            31.51             0.48             0.99
    9/30/2020                                                                                                                                                                                 71.23              20.59             30.5             0.46             0.95
                                                      0.00                0.00          0.00              0.00             0.00             0.00             0.00               0.00         254.81              63.12            93.51             1.42             2.93     415.79

   10/31/2020                                                                                                                                                                                 36.53              21.28            31.53             0.48             0.99
   11/30/2020                                                                                                                                                                                199.53              15.71            23.27             0.46             0.73
   12/31/2020                                                                                                                                                                                495.14              13.31            19.72             0.48             0.62
                                                      0.00                0.00          0.00              0.00             0.00             0.00             0.00               0.00         731.20              50.30            74.52             1.42             2.34     859.78
                                                                                                                                                                                                                                                                                        150,684.49
Case 1:17-bk-12408-MB   Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14   Desc
                        Main Document     Page 15 of 69




                        Bank Statements
     Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14            Desc
                                    Main Document     Page 16 of 69



                                                                                Í¬¿¬»³»²¬ Ð»®·±¼
                                                                             Ú®±³ Ñ½¬±¾»®   ðïô îðîð
                                                                             Ì±   Ñ½¬±¾»®   íïô îðîð
                                                                             Ð¿¹»     ï ±º     î

                                                                             ÐÎ×ÊßÌÛ ÝÔ×ÛÒÌ ÙÎÑËÐ ïêï
                                                                             ëêë Ú×ÚÌØ ßÊÛÒËÛ
                                                                             ÒÛÉ ÇÑÎÕô ÒÇ ïððïé



             ×ÝÐÉ ÒÛÊßÜß ÌÎËÍÌ                       çóïêï
             ÓßÌÌØÛÉ ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
             Ü×ÍÞËÎÍÛÓÛÒÌ ßÝÝÑËÒÌ
             íçðî É ØÛÒÜÛÎÍÑÒ ÞÔÊÜô ÍË×ÌÛ îðèóííê
             ÌßÓÐß ÚÔ ííêîç                                            Í»» Þ¿½µ º±® ×³°±®¬¿²¬ ×²º±®³¿¬·±²


                                                                    Ð®·³¿®§ ß½½±«²¬æ         ðïïî           í

              ßÊÑ×Ü ÞËÍ×ÒÛÍÍ ÛóÓß×Ô Ú×ÒßÒÝ×ßÔ ÚÎßËÜÿ ÐÔÛßÍÛ Ê×Í×Ì ÌØÛ þÐÎ×ÊßÝÇ ú ÍÛÝËÎ×ÌÇþ
              ÍÛÝÌ×ÑÒ ÔÑÝßÌÛÜ ËÒÜÛÎ ÌØÛ þßÞÑËÌ ËÍþ ØÛßÜ×ÒÙ ßÌ ÉÉÉòÍ×ÙÒßÌËÎÛÒÇòÝÑÓò ÍÛÔÛÝÌ
              þÞËÍ×ÒÛÍÍ ÛóÓß×Ô ÝÑÓÐÎÑÓ×ÍÛþ ÌÑ ÎÛßÜ ÌØÛ ÎÛÝÛÒÌ ÒÛÉÍ ÚÎÑÓ ÌØÛ ÚÛÜÛÎßÔ
              ÞËÎÛßË ÑÚ ×ÒÊÛÍÌ×ÙßÌ×ÑÒ ÎÛÙßÎÜ×ÒÙ ÚÎßËÜ ÌßÎÙÛÌ×ÒÙ ÞËÍ×ÒÛÍÍÛÍô ×ÒÝÔËÜ×ÒÙ
              ÙË×ÜßÒÝÛ ÑÒ ÉØßÌ ÇÑË ÝßÒ ÜÑ ÌÑ ÎÛÜËÝÛ ÇÑËÎ Î×ÍÕ ÑÚ ÞÛÝÑÓ×ÒÙ ß Ê×ÝÌ×Óò
              Í×ÙÒßÌËÎÛ ÞßÒÕ ÞÛÔ×ÛÊÛÍ ÌØßÌ ÌØ×Í ×Í ×ÓÐÑÎÌßÒÌ ÒÛÉÍ ÌÑ ÍØßÎÛ É×ÌØ ÑËÎ
              ÝÔ×ÛÒÌÍò ÉÛ ßÎÛ ÓßÕ×ÒÙ ×Ì ßÊß×ÔßÞÔÛ ÌÑ ÇÑË ÚÑÎ ÇÑËÎ ×ÒÚÑÎÓßÌ×ÑÒ ßÒÜ ßÒÇ
              ßÝÌ×ÑÒ ÌØßÌ ÇÑË ÓßÇ ÝÑÒÍ×ÜÛÎ ßÐÐÎÑÐÎ×ßÌÛò

Í·¹²¿¬«®» Î»´¿¬·±²-¸·° Í«³³¿®§                                    Ñ°»²·²¹ Þ¿´ò                  Ý´±-·²¹ Þ¿´ò

ÞßÒÕ ÜÛÐÑÍ×Ì ßÝÝÑËÒÌÍ
      ðïïî      ÓÑÒÑÙÎßÓ ÝØÛÝÕ×ÒÙ                                   ïïíôèçèòïê                      ïïíôîêïòêê

                          ÎÛÔßÌ×ÑÒÍØ×Ð ÌÑÌßÔ                                                        ïïíôîêïòêê
     Case 1:17-bk-12408-MB        Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14               Desc
                                  Main Document     Page 17 of 69



                                                                                   Í¬¿¬»³»²¬ Ð»®·±¼
                                                                                Ú®±³ Ñ½¬±¾»®   ðïô îðîð
                                                                                Ì±   Ñ½¬±¾»®   íïô îðîð
                                                                                Ð¿¹»     î ±º     î

                                                                                ÐÎ×ÊßÌÛ ÝÔ×ÛÒÌ ÙÎÑËÐ ïêï
                                                                                ëêë Ú×ÚÌØ ßÊÛÒËÛ
                                                                                ÒÛÉ ÇÑÎÕô ÒÇ ïððïé



             ×ÝÐÉ ÒÛÊßÜß ÌÎËÍÌ                         çóïêï
             ÓßÌÌØÛÉ ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
             Ü×ÍÞËÎÍÛÓÛÒÌ ßÝÝÑËÒÌ
             íçðî É ØÛÒÜÛÎÍÑÒ ÞÔÊÜô ÍË×ÌÛ îðèóííê
             ÌßÓÐß ÚÔ ííêîç                                               Í»» Þ¿½µ º±® ×³°±®¬¿²¬ ×²º±®³¿¬·±²


                                                                       Ð®·³¿®§ ß½½±«²¬æ       ðïïî           í


ÓÑÒÑÙÎßÓ ÝØÛÝÕ×ÒÙ                    ðïïî




Í«³³¿®§

 Ð®»ª·±«- Þ¿´¿²½» ¿- ±º Ñ½¬±¾»®   ðïô îðîð                                                           ïïíôèçèòïê
        í Ü»¾·¬-                                                                                         êíêòëð
 Û²¼·²¹ Þ¿´¿²½» ¿- ±º   Ñ½¬±¾»®   íïô îðîð                                                           ïïíôîêïòêê


Ý¸»½µ- ¾§ Í»®·¿´ Ò«³¾»®
 Ñ½¬ îç       ïçêí                ìïéòëð      Ñ½¬ îç            ïçêë              ïïèòðð
 Ñ½¬ îç       ïçêì                ïðïòðð

Ü¿·´§ Þ¿´¿²½»-
 Í»° íð             ïïíôèçèòïê                         Ñ½¬ îç           ïïíôîêïòêê

Î¿¬»- º±® ¬¸·- -¬¿¬»³»²¬ °»®·±¼ ó Ñª»®¼®¿º¬
Ñ½¬ ðïô îðîð   ïíòðððððð û
     Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14          Desc
                                    Main Document     Page 18 of 69



                                                                                Í¬¿¬»³»²¬ Ð»®·±¼
                                                                             Ú®±³ Ò±ª»³¾»® ðïô îðîð
                                                                             Ì±   Ò±ª»³¾»® íðô îðîð
                                                                             Ð¿¹»     ï ±º     î

                                                                             ÐÎ×ÊßÌÛ ÝÔ×ÛÒÌ ÙÎÑËÐ ïêï
                                                                             ëêë Ú×ÚÌØ ßÊÛÒËÛ
                                                                             ÒÛÉ ÇÑÎÕô ÒÇ ïððïé



             ×ÝÐÉ ÒÛÊßÜß ÌÎËÍÌ                       çóïêï
             ÓßÌÌØÛÉ ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
             Ü×ÍÞËÎÍÛÓÛÒÌ ßÝÝÑËÒÌ
             íçðî É ØÛÒÜÛÎÍÑÒ ÞÔÊÜô ÍË×ÌÛ îðèóííê
             ÌßÓÐß ÚÔ ííêîç                                            Í»» Þ¿½µ º±® ×³°±®¬¿²¬ ×²º±®³¿¬·±²


                                                                    Ð®·³¿®§ ß½½±«²¬æ       ðïïî           í

              ×ÓÐÑÎÌßÒÌ ÓÛÍÍßÙÛ ßÞÑËÌ ×ÜÛÒÌ×ÌÇ ÌØÛÚÌÿ Í×ÙÒßÌËÎÛ ÞßÒÕ É×ÔÔ ÒÛÊÛÎ
              ßÍÕ ÇÑË ÌÑ ÐÎÑÊ×ÜÛ ÐÛÎÍÑÒßÔ ÑÎ ÞËÍ×ÒÛÍÍ ßÝÝÑËÒÌ ×ÒÚÑÎÓßÌ×ÑÒ ÌØÎÑËÙØ
              ÛóÓß×Ôò ×Ú ÇÑË ÎÛÝÛ×ÊÛ ßÒÇ ÛóÓß×Ô ÑÎ ÑÌØÛÎ ×ÒÏË×ÎÇ ÌØßÌ ßÐÐÛßÎÍ ÌÑ ÝÑÓÛ
              ÚÎÑÓ Í×ÙÒßÌËÎÛô ÜÑ ÒÑÌ ÎÛÍÐÑÒÜ ÌÑ ×Ì ÑÎ ÝÔ×ÝÕ ÑÒ ßÒÇ Ô×ÒÕÍ ×ÒÝÔËÜÛÜ ×Ò
              ÌØÛ ÛóÓß×Ôò ×ÒÍÌÛßÜô ÝßÔÔ ËÍ ÌÑÔÔóÚÎÛÛ ßÌ ïóèêêóÍ×ÙÔ×ÒÛ ÑÎ ÝÑÒÌßÝÌ
              ÇÑËÎ ßÝÝÑËÒÌ ÑÚÚ×ÝÛÎò ÚÑÎ ÓÑÎÛ ×ÒÚÑÎÓßÌ×ÑÒ ÑÒ ×ÜÛÒÌ×ÌÇ ÌØÛÚÌô Ê×Í×Ì
              ÑËÎ ÉÛÞÍ×ÌÛ ßÌ ÉÉÉòÍ×ÙÒßÌËÎÛÒÇòÝÑÓò ÝÔ×ÝÕ ÑÒ þßÞÑËÌ ËÍþô þÐÎ×ÊßÝÇ
              ú ÍÛÝËÎ×ÌÇþô þ×ÜÛÒÌ×ÌÇ ÌØÛÚÌþ ÚÑÎ ÓÑÎÛ ×ÒÚÑÎÓßÌ×ÑÒ ÑÒ ÍßÚÛÙËßÎÜ×ÒÙ ÇÑËÎ
              ×ÜÛÒÌ×ÌÇ ßÒÜ ÐÛÎÍÑÒßÔ ×ÒÚÑÎÓßÌ×ÑÒò

Í·¹²¿¬«®» Î»´¿¬·±²-¸·° Í«³³¿®§                                    Ñ°»²·²¹ Þ¿´ò                Ý´±-·²¹ Þ¿´ò

ÞßÒÕ ÜÛÐÑÍ×Ì ßÝÝÑËÒÌÍ
      ðïïî      ÓÑÒÑÙÎßÓ ÝØÛÝÕ×ÒÙ                                   ïïíôîêïòêê                    ïðèôíîçòíí

                          ÎÛÔßÌ×ÑÒÍØ×Ð ÌÑÌßÔ                                                      ïðèôíîçòíí
     Case 1:17-bk-12408-MB           Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14              Desc
                                     Main Document     Page 19 of 69



                                                                                     Í¬¿¬»³»²¬ Ð»®·±¼
                                                                                  Ú®±³ Ò±ª»³¾»® ðïô îðîð
                                                                                  Ì±   Ò±ª»³¾»® íðô îðîð
                                                                                  Ð¿¹»     î ±º     î

                                                                                  ÐÎ×ÊßÌÛ ÝÔ×ÛÒÌ ÙÎÑËÐ ïêï
                                                                                  ëêë Ú×ÚÌØ ßÊÛÒËÛ
                                                                                  ÒÛÉ ÇÑÎÕô ÒÇ ïððïé



             ×ÝÐÉ ÒÛÊßÜß ÌÎËÍÌ                           çóïêï
             ÓßÌÌØÛÉ ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
             Ü×ÍÞËÎÍÛÓÛÒÌ ßÝÝÑËÒÌ
             íçðî É ØÛÒÜÛÎÍÑÒ ÞÔÊÜô ÍË×ÌÛ îðèóííê
             ÌßÓÐß ÚÔ ííêîç                                                 Í»» Þ¿½µ º±® ×³°±®¬¿²¬ ×²º±®³¿¬·±²


                                                                         Ð®·³¿®§ ß½½±«²¬æ       ðïïî           í


ÓÑÒÑÙÎßÓ ÝØÛÝÕ×ÒÙ                       ðïïî




Í«³³¿®§

 Ð®»ª·±«- Þ¿´¿²½» ¿- ±º Ò±ª»³¾»®     ðïô îðîð                                                          ïïíôîêïòêê
        í Ü»¾·¬-                                                                                         ìôçíîòíí
 Û²¼·²¹ Þ¿´¿²½» ¿- ±º   Ò±ª»³¾»®     íðô îðîð                                                          ïðèôíîçòíí


Ý¸»½µ- ¾§ Í»®·¿´ Ò«³¾»®
 Ò±ª ðê       ïçéí                   ëçéòëð     Ò±ª ðê            ïçéë            îôííëòêê
 Ò±ª ðê       ïçéì                 ïôçççòïé

Ü¿·´§ Þ¿´¿²½»-
 Ñ½¬ íï             ïïíôîêïòêê                           Ò±ª ðê           ïðèôíîçòíí

Î¿¬»- º±® ¬¸·- -¬¿¬»³»²¬ °»®·±¼ ó Ñª»®¼®¿º¬
Ò±ª ðïô îðîð   ïíòðððððð û
     Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14          Desc
                                    Main Document     Page 20 of 69



                                                                                Í¬¿¬»³»²¬ Ð»®·±¼
                                                                             Ú®±³ Ü»½»³¾»® ðïô îðîð
                                                                             Ì±   Ü»½»³¾»® íïô îðîð
                                                                             Ð¿¹»     ï ±º     î

                                                                             ÐÎ×ÊßÌÛ ÝÔ×ÛÒÌ ÙÎÑËÐ ïêï
                                                                             ëêë Ú×ÚÌØ ßÊÛÒËÛ
                                                                             ÒÛÉ ÇÑÎÕô ÒÇ ïððïé



             ×ÝÐÉ ÒÛÊßÜß ÌÎËÍÌ                       çóïêï
             ÓßÌÌØÛÉ ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
             Ü×ÍÞËÎÍÛÓÛÒÌ ßÝÝÑËÒÌ
             íçðî É ØÛÒÜÛÎÍÑÒ ÞÔÊÜô ÍË×ÌÛ îðèóííê
             ÌßÓÐß ÚÔ ííêîç                                            Í»» Þ¿½µ º±® ×³°±®¬¿²¬ ×²º±®³¿¬·±²


                                                                    Ð®·³¿®§ ß½½±«²¬æ       ðïïî           ï

              ×ÓÐÑÎÌßÒÌ ÓÛÍÍßÙÛ ßÞÑËÌ ×ÜÛÒÌ×ÌÇ ÌØÛÚÌÿ Í×ÙÒßÌËÎÛ ÞßÒÕ É×ÔÔ ÒÛÊÛÎ
              ßÍÕ ÇÑË ÌÑ ÐÎÑÊ×ÜÛ ÐÛÎÍÑÒßÔ ÑÎ ÞËÍ×ÒÛÍÍ ßÝÝÑËÒÌ ×ÒÚÑÎÓßÌ×ÑÒ ÌØÎÑËÙØ
              ÛóÓß×Ôò ×Ú ÇÑË ÎÛÝÛ×ÊÛ ßÒÇ ÛóÓß×Ô ÑÎ ÑÌØÛÎ ×ÒÏË×ÎÇ ÌØßÌ ßÐÐÛßÎÍ ÌÑ ÝÑÓÛ
              ÚÎÑÓ Í×ÙÒßÌËÎÛô ÜÑ ÒÑÌ ÎÛÍÐÑÒÜ ÌÑ ×Ì ÑÎ ÝÔ×ÝÕ ÑÒ ßÒÇ Ô×ÒÕÍ ×ÒÝÔËÜÛÜ ×Ò
              ÌØÛ ÛóÓß×Ôò ×ÒÍÌÛßÜô ÝßÔÔ ËÍ ÌÑÔÔóÚÎÛÛ ßÌ ïóèêêóÍ×ÙÔ×ÒÛ ÑÎ ÝÑÒÌßÝÌ
              ÇÑËÎ ßÝÝÑËÒÌ ÑÚÚ×ÝÛÎò ÚÑÎ ÓÑÎÛ ×ÒÚÑÎÓßÌ×ÑÒ ÑÒ ×ÜÛÒÌ×ÌÇ ÌØÛÚÌô Ê×Í×Ì
              ÑËÎ ÉÛÞÍ×ÌÛ ßÌ ÉÉÉòÍ×ÙÒßÌËÎÛÒÇòÝÑÓò ÝÔ×ÝÕ ÑÒ þßÞÑËÌ ËÍþô þÐÎ×ÊßÝÇ
              ú ÍÛÝËÎ×ÌÇþô þ×ÜÛÒÌ×ÌÇ ÌØÛÚÌþ ÚÑÎ ÓÑÎÛ ×ÒÚÑÎÓßÌ×ÑÒ ÑÒ ÍßÚÛÙËßÎÜ×ÒÙ ÇÑËÎ
              ×ÜÛÒÌ×ÌÇ ßÒÜ ÐÛÎÍÑÒßÔ ×ÒÚÑÎÓßÌ×ÑÒò

Í·¹²¿¬«®» Î»´¿¬·±²-¸·° Í«³³¿®§                                    Ñ°»²·²¹ Þ¿´ò                Ý´±-·²¹ Þ¿´ò

ÞßÒÕ ÜÛÐÑÍ×Ì ßÝÝÑËÒÌÍ
      ðïïî      ÓÑÒÑÙÎßÓ ÝØÛÝÕ×ÒÙ                                   ïðèôíîçòíí                    ïðèôîïîòîë

                          ÎÛÔßÌ×ÑÒÍØ×Ð ÌÑÌßÔ                                                      ïðèôîïîòîë
     Case 1:17-bk-12408-MB         Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14      Desc
                                   Main Document     Page 21 of 69



                                                                           Í¬¿¬»³»²¬ Ð»®·±¼
                                                                        Ú®±³ Ü»½»³¾»® ðïô îðîð
                                                                        Ì±   Ü»½»³¾»® íïô îðîð
                                                                        Ð¿¹»     î ±º     î

                                                                        ÐÎ×ÊßÌÛ ÝÔ×ÛÒÌ ÙÎÑËÐ ïêï
                                                                        ëêë Ú×ÚÌØ ßÊÛÒËÛ
                                                                        ÒÛÉ ÇÑÎÕô ÒÇ ïððïé



             ×ÝÐÉ ÒÛÊßÜß ÌÎËÍÌ                      çóïêï
             ÓßÌÌØÛÉ ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
             Ü×ÍÞËÎÍÛÓÛÒÌ ßÝÝÑËÒÌ
             íçðî É ØÛÒÜÛÎÍÑÒ ÞÔÊÜô ÍË×ÌÛ îðèóííê
             ÌßÓÐß ÚÔ ííêîç                                       Í»» Þ¿½µ º±® ×³°±®¬¿²¬ ×²º±®³¿¬·±²


                                                               Ð®·³¿®§ ß½½±«²¬æ       ðïïî           ï


ÓÑÒÑÙÎßÓ ÝØÛÝÕ×ÒÙ                     ðïïî




Í«³³¿®§

 Ð®»ª·±«- Þ¿´¿²½» ¿- ±º Ü»½»³¾»®   ðïô îðîð                                                  ïðèôíîçòíí
        ï Ü»¾·¬-                                                                                 ïïéòðè
 Û²¼·²¹ Þ¿´¿²½» ¿- ±º   Ü»½»³¾»®   íïô îðîð                                                  ïðèôîïîòîë


Ý¸»½µ- ¾§ Í»®·¿´ Ò«³¾»®
 Ü»½ ðè       ïçéî                 ïïéòðè

Ü¿·´§ Þ¿´¿²½»-
 Ò±ª íð             ïðèôíîçòíí                      Ü»½ ðè      ïðèôîïîòîë

Î¿¬»- º±® ¬¸·- -¬¿¬»³»²¬ °»®·±¼ ó Ñª»®¼®¿º¬
Ü»½ ðïô îðîð   ïíòðððððð û
     Case 1:17-bk-12408-MB        Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14              Desc
                                  Main Document     Page 22 of 69



                                                                                Í¬¿¬»³»²¬ Ð»®·±¼
                                                                             Ú®±³ Ñ½¬±¾»®   ðïô îðîð
                                                                             Ì±   Ñ½¬±¾»®   íïô îðîð
                                                                             Ð¿¹»     ï ±º     î

                                                                             ÐÎ×ÊßÌÛ ÝÔ×ÛÒÌ ÙÎÑËÐ ïêï
                                                                             ëêë Ú×ÚÌØ ßÊÛÒËÛ
                                                                             ÒÛÉ ÇÑÎÕô ÒÇ ïððïé



             ×ÝÐÉ ÒÛÊßÜß ÌÎËÍÌ                       èóïêï
             ÓßÌÌØÛÉ ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
             ÛÈÝÛÍÍ ÝßÍØ ÎÛÍÛÎÊÛ ßÝÝÑËÒÌ
             íçðî É ØÛÒÜÛÎÍÑÒ ÞÔÊÜô ÍË×ÌÛ îðèóííê
             ÌßÓÐß ÚÔ ííêîç                                            Í»» Þ¿½µ º±® ×³°±®¬¿²¬ ×²º±®³¿¬·±²


                                                                    Ð®·³¿®§ ß½½±«²¬æ         ðïîð           ð

              ßÊÑ×Ü ÞËÍ×ÒÛÍÍ ÛóÓß×Ô Ú×ÒßÒÝ×ßÔ ÚÎßËÜÿ ÐÔÛßÍÛ Ê×Í×Ì ÌØÛ þÐÎ×ÊßÝÇ ú ÍÛÝËÎ×ÌÇþ
              ÍÛÝÌ×ÑÒ ÔÑÝßÌÛÜ ËÒÜÛÎ ÌØÛ þßÞÑËÌ ËÍþ ØÛßÜ×ÒÙ ßÌ ÉÉÉòÍ×ÙÒßÌËÎÛÒÇòÝÑÓò ÍÛÔÛÝÌ
              þÞËÍ×ÒÛÍÍ ÛóÓß×Ô ÝÑÓÐÎÑÓ×ÍÛþ ÌÑ ÎÛßÜ ÌØÛ ÎÛÝÛÒÌ ÒÛÉÍ ÚÎÑÓ ÌØÛ ÚÛÜÛÎßÔ
              ÞËÎÛßË ÑÚ ×ÒÊÛÍÌ×ÙßÌ×ÑÒ ÎÛÙßÎÜ×ÒÙ ÚÎßËÜ ÌßÎÙÛÌ×ÒÙ ÞËÍ×ÒÛÍÍÛÍô ×ÒÝÔËÜ×ÒÙ
              ÙË×ÜßÒÝÛ ÑÒ ÉØßÌ ÇÑË ÝßÒ ÜÑ ÌÑ ÎÛÜËÝÛ ÇÑËÎ Î×ÍÕ ÑÚ ÞÛÝÑÓ×ÒÙ ß Ê×ÝÌ×Óò
              Í×ÙÒßÌËÎÛ ÞßÒÕ ÞÛÔ×ÛÊÛÍ ÌØßÌ ÌØ×Í ×Í ×ÓÐÑÎÌßÒÌ ÒÛÉÍ ÌÑ ÍØßÎÛ É×ÌØ ÑËÎ
              ÝÔ×ÛÒÌÍò ÉÛ ßÎÛ ÓßÕ×ÒÙ ×Ì ßÊß×ÔßÞÔÛ ÌÑ ÇÑË ÚÑÎ ÇÑËÎ ×ÒÚÑÎÓßÌ×ÑÒ ßÒÜ ßÒÇ
              ßÝÌ×ÑÒ ÌØßÌ ÇÑË ÓßÇ ÝÑÒÍ×ÜÛÎ ßÐÐÎÑÐÎ×ßÌÛò

Í·¹²¿¬«®» Î»´¿¬·±²-¸·° Í«³³¿®§                                    Ñ°»²·²¹ Þ¿´ò                  Ý´±-·²¹ Þ¿´ò

ÞßÒÕ ÜÛÐÑÍ×Ì ßÝÝÑËÒÌÍ
      ðïîð      ÓÑÒÑÙÎßÓ ×ÒÍËÎÛÜ ÓÓß                                îêíôçðçòíè                      îêíôçðçòíè

                          ÎÛÔßÌ×ÑÒÍØ×Ð ÌÑÌßÔ                                                        îêíôçðçòíè
     Case 1:17-bk-12408-MB        Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14      Desc
                                  Main Document     Page 23 of 69



                                                                          Í¬¿¬»³»²¬ Ð»®·±¼
                                                                       Ú®±³ Ñ½¬±¾»®   ðïô îðîð
                                                                       Ì±   Ñ½¬±¾»®   íïô îðîð
                                                                       Ð¿¹»     î ±º     î

                                                                       ÐÎ×ÊßÌÛ ÝÔ×ÛÒÌ ÙÎÑËÐ ïêï
                                                                       ëêë Ú×ÚÌØ ßÊÛÒËÛ
                                                                       ÒÛÉ ÇÑÎÕô ÒÇ ïððïé



             ×ÝÐÉ ÒÛÊßÜß ÌÎËÍÌ                       èóïêï
             ÓßÌÌØÛÉ ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
             ÛÈÝÛÍÍ ÝßÍØ ÎÛÍÛÎÊÛ ßÝÝÑËÒÌ
             íçðî É ØÛÒÜÛÎÍÑÒ ÞÔÊÜô ÍË×ÌÛ îðèóííê
             ÌßÓÐß ÚÔ ííêîç                                      Í»» Þ¿½µ º±® ×³°±®¬¿²¬ ×²º±®³¿¬·±²


                                                              Ð®·³¿®§ ß½½±«²¬æ       ðïîð           ð


ÓÑÒÑÙÎßÓ ×ÒÍËÎÛÜ ÓÓß                 ðïîð


Í«³³¿®§

 Ð®»ª·±«- Þ¿´¿²½» ¿- ±º Ñ½¬±¾»®   ðïô îðîð                                                  îêíôçðçòíè

 Ì¸»®» ©¿- ²± ¼»°±-·¬ ¿½¬·ª·¬§ ¼«®·²¹ ¬¸·- -¬¿¬»³»²¬ °»®·±¼

 Û²¼·²¹ Þ¿´¿²½» ¿- ±º   Ñ½¬±¾»®   íïô îðîð                                                  îêíôçðçòíè
     Case 1:17-bk-12408-MB        Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14            Desc
                                  Main Document     Page 24 of 69



                                                                                Í¬¿¬»³»²¬ Ð»®·±¼
                                                                             Ú®±³ Ò±ª»³¾»® ðïô îðîð
                                                                             Ì±   Ò±ª»³¾»® íðô îðîð
                                                                             Ð¿¹»     ï ±º     î

                                                                             ÐÎ×ÊßÌÛ ÝÔ×ÛÒÌ ÙÎÑËÐ ïêï
                                                                             ëêë Ú×ÚÌØ ßÊÛÒËÛ
                                                                             ÒÛÉ ÇÑÎÕô ÒÇ ïððïé



             ×ÝÐÉ ÒÛÊßÜß ÌÎËÍÌ                       èóïêï
             ÓßÌÌØÛÉ ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
             ÛÈÝÛÍÍ ÝßÍØ ÎÛÍÛÎÊÛ ßÝÝÑËÒÌ
             íçðî É ØÛÒÜÛÎÍÑÒ ÞÔÊÜô ÍË×ÌÛ îðèóííê
             ÌßÓÐß ÚÔ ííêîç                                            Í»» Þ¿½µ º±® ×³°±®¬¿²¬ ×²º±®³¿¬·±²


                                                                    Ð®·³¿®§ ß½½±«²¬æ       ðïîð           ð

              ×ÓÐÑÎÌßÒÌ ÓÛÍÍßÙÛ ßÞÑËÌ ×ÜÛÒÌ×ÌÇ ÌØÛÚÌÿ Í×ÙÒßÌËÎÛ ÞßÒÕ É×ÔÔ ÒÛÊÛÎ
              ßÍÕ ÇÑË ÌÑ ÐÎÑÊ×ÜÛ ÐÛÎÍÑÒßÔ ÑÎ ÞËÍ×ÒÛÍÍ ßÝÝÑËÒÌ ×ÒÚÑÎÓßÌ×ÑÒ ÌØÎÑËÙØ
              ÛóÓß×Ôò ×Ú ÇÑË ÎÛÝÛ×ÊÛ ßÒÇ ÛóÓß×Ô ÑÎ ÑÌØÛÎ ×ÒÏË×ÎÇ ÌØßÌ ßÐÐÛßÎÍ ÌÑ ÝÑÓÛ
              ÚÎÑÓ Í×ÙÒßÌËÎÛô ÜÑ ÒÑÌ ÎÛÍÐÑÒÜ ÌÑ ×Ì ÑÎ ÝÔ×ÝÕ ÑÒ ßÒÇ Ô×ÒÕÍ ×ÒÝÔËÜÛÜ ×Ò
              ÌØÛ ÛóÓß×Ôò ×ÒÍÌÛßÜô ÝßÔÔ ËÍ ÌÑÔÔóÚÎÛÛ ßÌ ïóèêêóÍ×ÙÔ×ÒÛ ÑÎ ÝÑÒÌßÝÌ
              ÇÑËÎ ßÝÝÑËÒÌ ÑÚÚ×ÝÛÎò ÚÑÎ ÓÑÎÛ ×ÒÚÑÎÓßÌ×ÑÒ ÑÒ ×ÜÛÒÌ×ÌÇ ÌØÛÚÌô Ê×Í×Ì
              ÑËÎ ÉÛÞÍ×ÌÛ ßÌ ÉÉÉòÍ×ÙÒßÌËÎÛÒÇòÝÑÓò ÝÔ×ÝÕ ÑÒ þßÞÑËÌ ËÍþô þÐÎ×ÊßÝÇ
              ú ÍÛÝËÎ×ÌÇþô þ×ÜÛÒÌ×ÌÇ ÌØÛÚÌþ ÚÑÎ ÓÑÎÛ ×ÒÚÑÎÓßÌ×ÑÒ ÑÒ ÍßÚÛÙËßÎÜ×ÒÙ ÇÑËÎ
              ×ÜÛÒÌ×ÌÇ ßÒÜ ÐÛÎÍÑÒßÔ ×ÒÚÑÎÓßÌ×ÑÒò

Í·¹²¿¬«®» Î»´¿¬·±²-¸·° Í«³³¿®§                                    Ñ°»²·²¹ Þ¿´ò                Ý´±-·²¹ Þ¿´ò

ÞßÒÕ ÜÛÐÑÍ×Ì ßÝÝÑËÒÌÍ
      ðïîð      ÓÑÒÑÙÎßÓ ×ÒÍËÎÛÜ ÓÓß                                îêíôçðçòíè                    îêíôçðçòíè

                          ÎÛÔßÌ×ÑÒÍØ×Ð ÌÑÌßÔ                                                      îêíôçðçòíè
     Case 1:17-bk-12408-MB         Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14      Desc
                                   Main Document     Page 25 of 69



                                                                           Í¬¿¬»³»²¬ Ð»®·±¼
                                                                        Ú®±³ Ò±ª»³¾»® ðïô îðîð
                                                                        Ì±   Ò±ª»³¾»® íðô îðîð
                                                                        Ð¿¹»     î ±º     î

                                                                        ÐÎ×ÊßÌÛ ÝÔ×ÛÒÌ ÙÎÑËÐ ïêï
                                                                        ëêë Ú×ÚÌØ ßÊÛÒËÛ
                                                                        ÒÛÉ ÇÑÎÕô ÒÇ ïððïé



             ×ÝÐÉ ÒÛÊßÜß ÌÎËÍÌ                       èóïêï
             ÓßÌÌØÛÉ ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
             ÛÈÝÛÍÍ ÝßÍØ ÎÛÍÛÎÊÛ ßÝÝÑËÒÌ
             íçðî É ØÛÒÜÛÎÍÑÒ ÞÔÊÜô ÍË×ÌÛ îðèóííê
             ÌßÓÐß ÚÔ ííêîç                                       Í»» Þ¿½µ º±® ×³°±®¬¿²¬ ×²º±®³¿¬·±²


                                                               Ð®·³¿®§ ß½½±«²¬æ       ðïîð           ð


ÓÑÒÑÙÎßÓ ×ÒÍËÎÛÜ ÓÓß                  ðïîð


Í«³³¿®§

 Ð®»ª·±«- Þ¿´¿²½» ¿- ±º Ò±ª»³¾»®   ðïô îðîð                                                  îêíôçðçòíè

 Ì¸»®» ©¿- ²± ¼»°±-·¬ ¿½¬·ª·¬§ ¼«®·²¹ ¬¸·- -¬¿¬»³»²¬ °»®·±¼

 Û²¼·²¹ Þ¿´¿²½» ¿- ±º   Ò±ª»³¾»®   íðô îðîð                                                  îêíôçðçòíè
     Case 1:17-bk-12408-MB        Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14            Desc
                                  Main Document     Page 26 of 69



                                                                                Í¬¿¬»³»²¬ Ð»®·±¼
                                                                             Ú®±³ Ü»½»³¾»® ðïô îðîð
                                                                             Ì±   Ü»½»³¾»® íïô îðîð
                                                                             Ð¿¹»     ï ±º     î

                                                                             ÐÎ×ÊßÌÛ ÝÔ×ÛÒÌ ÙÎÑËÐ ïêï
                                                                             ëêë Ú×ÚÌØ ßÊÛÒËÛ
                                                                             ÒÛÉ ÇÑÎÕô ÒÇ ïððïé



             ×ÝÐÉ ÒÛÊßÜß ÌÎËÍÌ                       èóïêï
             ÓßÌÌØÛÉ ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
             ÛÈÝÛÍÍ ÝßÍØ ÎÛÍÛÎÊÛ ßÝÝÑËÒÌ
             íçðî É ØÛÒÜÛÎÍÑÒ ÞÔÊÜô ÍË×ÌÛ îðèóííê
             ÌßÓÐß ÚÔ ííêîç                                            Í»» Þ¿½µ º±® ×³°±®¬¿²¬ ×²º±®³¿¬·±²


                                                                    Ð®·³¿®§ ß½½±«²¬æ       ðïîð           ð

              ×ÓÐÑÎÌßÒÌ ÓÛÍÍßÙÛ ßÞÑËÌ ×ÜÛÒÌ×ÌÇ ÌØÛÚÌÿ Í×ÙÒßÌËÎÛ ÞßÒÕ É×ÔÔ ÒÛÊÛÎ
              ßÍÕ ÇÑË ÌÑ ÐÎÑÊ×ÜÛ ÐÛÎÍÑÒßÔ ÑÎ ÞËÍ×ÒÛÍÍ ßÝÝÑËÒÌ ×ÒÚÑÎÓßÌ×ÑÒ ÌØÎÑËÙØ
              ÛóÓß×Ôò ×Ú ÇÑË ÎÛÝÛ×ÊÛ ßÒÇ ÛóÓß×Ô ÑÎ ÑÌØÛÎ ×ÒÏË×ÎÇ ÌØßÌ ßÐÐÛßÎÍ ÌÑ ÝÑÓÛ
              ÚÎÑÓ Í×ÙÒßÌËÎÛô ÜÑ ÒÑÌ ÎÛÍÐÑÒÜ ÌÑ ×Ì ÑÎ ÝÔ×ÝÕ ÑÒ ßÒÇ Ô×ÒÕÍ ×ÒÝÔËÜÛÜ ×Ò
              ÌØÛ ÛóÓß×Ôò ×ÒÍÌÛßÜô ÝßÔÔ ËÍ ÌÑÔÔóÚÎÛÛ ßÌ ïóèêêóÍ×ÙÔ×ÒÛ ÑÎ ÝÑÒÌßÝÌ
              ÇÑËÎ ßÝÝÑËÒÌ ÑÚÚ×ÝÛÎò ÚÑÎ ÓÑÎÛ ×ÒÚÑÎÓßÌ×ÑÒ ÑÒ ×ÜÛÒÌ×ÌÇ ÌØÛÚÌô Ê×Í×Ì
              ÑËÎ ÉÛÞÍ×ÌÛ ßÌ ÉÉÉòÍ×ÙÒßÌËÎÛÒÇòÝÑÓò ÝÔ×ÝÕ ÑÒ þßÞÑËÌ ËÍþô þÐÎ×ÊßÝÇ
              ú ÍÛÝËÎ×ÌÇþô þ×ÜÛÒÌ×ÌÇ ÌØÛÚÌþ ÚÑÎ ÓÑÎÛ ×ÒÚÑÎÓßÌ×ÑÒ ÑÒ ÍßÚÛÙËßÎÜ×ÒÙ ÇÑËÎ
              ×ÜÛÒÌ×ÌÇ ßÒÜ ÐÛÎÍÑÒßÔ ×ÒÚÑÎÓßÌ×ÑÒò

Í·¹²¿¬«®» Î»´¿¬·±²-¸·° Í«³³¿®§                                    Ñ°»²·²¹ Þ¿´ò                Ý´±-·²¹ Þ¿´ò

ÞßÒÕ ÜÛÐÑÍ×Ì ßÝÝÑËÒÌÍ
      ðïîð      ÓÑÒÑÙÎßÓ ×ÒÍËÎÛÜ ÓÓß                                îêíôçðçòíè                    îêíôçðçòíè

                          ÎÛÔßÌ×ÑÒÍØ×Ð ÌÑÌßÔ                                                      îêíôçðçòíè
     Case 1:17-bk-12408-MB         Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14      Desc
                                   Main Document     Page 27 of 69



                                                                           Í¬¿¬»³»²¬ Ð»®·±¼
                                                                        Ú®±³ Ü»½»³¾»® ðïô îðîð
                                                                        Ì±   Ü»½»³¾»® íïô îðîð
                                                                        Ð¿¹»     î ±º     î

                                                                        ÐÎ×ÊßÌÛ ÝÔ×ÛÒÌ ÙÎÑËÐ ïêï
                                                                        ëêë Ú×ÚÌØ ßÊÛÒËÛ
                                                                        ÒÛÉ ÇÑÎÕô ÒÇ ïððïé



             ×ÝÐÉ ÒÛÊßÜß ÌÎËÍÌ                       èóïêï
             ÓßÌÌØÛÉ ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
             ÛÈÝÛÍÍ ÝßÍØ ÎÛÍÛÎÊÛ ßÝÝÑËÒÌ
             íçðî É ØÛÒÜÛÎÍÑÒ ÞÔÊÜô ÍË×ÌÛ îðèóííê
             ÌßÓÐß ÚÔ ííêîç                                       Í»» Þ¿½µ º±® ×³°±®¬¿²¬ ×²º±®³¿¬·±²


                                                               Ð®·³¿®§ ß½½±«²¬æ       ðïîð           ð


ÓÑÒÑÙÎßÓ ×ÒÍËÎÛÜ ÓÓß                  ðïîð


Í«³³¿®§

 Ð®»ª·±«- Þ¿´¿²½» ¿- ±º Ü»½»³¾»®   ðïô îðîð                                                  îêíôçðçòíè

 Ì¸»®» ©¿- ²± ¼»°±-·¬ ¿½¬·ª·¬§ ¼«®·²¹ ¬¸·- -¬¿¬»³»²¬ °»®·±¼

 Û²¼·²¹ Þ¿´¿²½» ¿- ±º   Ü»½»³¾»®   íïô îðîð                                                  îêíôçðçòíè
Case 1:17-bk-12408-MB             Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                Desc
                                  Main Document     Page 28 of 69

                                                                 Û          STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                                                   Page:                                             1 of 4
   MATTHEW A PLISKIN TRUSTEE                                                Statement Period:               Oct 01 2020-Oct 31 2020
   GENERAL AND DISBURSEMENTS                                                Cust Ref #:                              4123-719-E-***
   3609 HENDERSON BLVD STE 208                                              Primary Account #:                                 4123
   TAMPA FL 33629




TD Business Premier Checking
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                                                                Account #                   4123
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ


ACCOUNT SUMMARY
Beginning Balance                  123,590.12                                        Average Collected Balance                           19,390.80
                                                                                     Interest Earned This Period                              0.00
Checks Paid                          1,000.00                                        Interest Paid Year-to-Date                               0.00
Electronic Payments                110,057.89                                        Annual Percentage Yield Earned                         0.00%
Service Charges                         30.00                                        Days in Period                                             31
Ending Balance                      12,502.23




DAILY ACCOUNT ACTIVITY
Checks Paid       No. Checks: 2   *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE           SERIAL NO.                  AMOUNT
10/01          1161                          800.00
10/02          995126*                       200.00
                                                                                                            Subtotal:                      1,000.00
Electronic Payments
POSTING DATE      DESCRIPTION                                                                                                                  AMOUNT
10/01             TDBANK BILL PAY CHECK,                                                                                                 55,211.65
                    SOLOMON & CRAMER LLP
                    CHECK# 995125
10/01             TDBANK BILL PAY CHECK,                                                                                                 32,091.00
                    SOLOMON & CRAMER LLP
                    CHECK# 995122
10/01             TDBANK BILL PAY CHECK,                                                                                                   1,432.43
                    KURTZMAN CARSON CONSULTANTS LLC
                    CHECK# 995121
10/08             TDBANK BILL PAY CHECK, HEMMING MORSE LLP                                                                                 8,166.51
                    CHECK# 995124
10/09             TDBANK BILL PAY CHECK, DENTONS LLP                                                                                       3,156.30
                    CHECK# 995123
10/14             TDBANK BILL PAY CHECK, SCOTT JARUS                                                                                     10,000.00
                    CHECK# 995127

                                                                                                            Subtotal:                  110,057.89
Service Charges
POSTING DATE      DESCRIPTION                                                                                                                  AMOUNT
10/30             MAINTENANCE FEE                                                                                                               30.00
                                                                                                            Subtotal:                           30.00



Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 29 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 4

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                         12,502.23
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB      Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                           Main Document     Page 30 of 69

                                                 STATEMENT OF ACCOUNT


   ICPW LIQUIDATION TRUST
   MATTHEW A PLISKIN TRUSTEE                     Page:                                  3 of 4
                                                 Statement Period:    Oct 01 2020-Oct 31 2020
                                                 Cust Ref #:                   4123-719-E-***
                                                 Primary Account #:                      4123




DAILY BALANCE SUMMARY
DATE                             BALANCE               DATE                                 BALANCE
09/30                          123,590.12              10/09                               22,532.23
10/01                           34,055.04              10/14                               12,532.23
10/02                           33,855.04              10/30                               12,502.23
10/08                           25,688.53




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
        Case 1:17-bk-12408-MB       Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14            Desc
                                    Main Document     Page 31 of 69

                                                           STATEMENT OF ACCOUNT


          ICPW LIQUIDATION TRUST
          MATTHEW A PLISKIN TRUSTEE                        Page:                                  4 of 4
                                                           Statement Period:    Oct 01 2020-Oct 31 2020
                                                           Cust Ref #:                   4123-719-E-***
                                                           Primary Account #:                      4123




#1161       10/01         $800.00                #995126        10/02           $200.00
Case 1:17-bk-12408-MB             Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                Desc
                                  Main Document     Page 32 of 69

                                                                 Û          STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                                                   Page:                                           1 of 3
   MATTHEW A PLISKIN TRUSTEE                                                Statement Period:             Nov 01 2020-Nov 30 2020
   GENERAL AND DISBURSEMENTS                                                Cust Ref #:                             4123-719-E-***
   3609 HENDERSON BLVD STE 208                                              Primary Account #:                               4123
   TAMPA FL 33629




TD Business Premier Checking
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                                                                Account #                   4123
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ


ACCOUNT SUMMARY
Beginning Balance                    12,502.23                                       Average Collected Balance                             7,822.23
                                                                                     Interest Earned This Period                               0.00
Checks Paid                           5,200.00                                       Interest Paid Year-to-Date                                0.00
Service Charges                          30.00                                       Annual Percentage Yield Earned                          0.00%
Ending Balance                        7,272.23                                       Days in Period                                              30




DAILY ACCOUNT ACTIVITY
Checks Paid       No. Checks: 2   *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE           SERIAL NO.                  AMOUNT
11/04          1163                          325.00
11/04          1164                       4,875.00
                                                                                                            Subtotal:                      5,200.00
Service Charges
POSTING DATE      DESCRIPTION                                                                                                                  AMOUNT
11/30             MAINTENANCE FEE                                                                                                               30.00
                                                                                                            Subtotal:                           30.00


DAILY BALANCE SUMMARY
DATE                                  BALANCE                                        DATE                                                 BALANCE
10/31                               12,502.23                                        11/30                                                7,272.23
11/04                                7,302.23




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 33 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 3

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                           7,272.23
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
        Case 1:17-bk-12408-MB       Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                                    Main Document     Page 34 of 69

                                                          STATEMENT OF ACCOUNT


          ICPW LIQUIDATION TRUST
          MATTHEW A PLISKIN TRUSTEE                       Page:                                  3 of 3
                                                          Statement Period:    Nov 01 2020-Nov 30 2020
                                                          Cust Ref #:                    4123-719-E-***
                                                          Primary Account #:                      4123




#1163       11/04         $325.00                #1164         11/04           $4,875.00
Case 1:17-bk-12408-MB   Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14   Desc
                        Main Document     Page 35 of 69
Case 1:17-bk-12408-MB             Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14            Desc
                                  Main Document     Page 36 of 69

                                                     Û   STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                                Page:                                  1 of 3
   MATTHEW A PLISKIN TRUSTEE                             Statement Period:    Dec 01 2020-Dec 31 2020
   GENERAL AND DISBURSEMENTS                             Cust Ref #:                    4123-719-E-***
   3609 HENDERSON BLVD STE 208                           Primary Account #:                      4123
   TAMPA FL 33629




TD Business Premier Checking
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                                Account #            4123
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ


ACCOUNT SUMMARY
Beginning Balance                     7,272.23                 Average Collected Balance           46,039.04
Electronic Deposits                 118,366.97                 Interest Earned This Period              0.00
                                                               Interest Paid Year-to-Date               0.00
Electronic Payments                 118,366.97                 Annual Percentage Yield Earned         0.00%
Service Charges                          30.00                 Days in Period                             31
Ending Balance                        7,242.23




DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE      DESCRIPTION                                                                        AMOUNT
12/14             eTransfer Credit, Online Xfer                                                   118,366.97
                      Transfer from MMKT      3018

                                                                               Subtotal:          118,366.97
Electronic Payments
POSTING DATE      DESCRIPTION                                                                        AMOUNT
12/23             TDBANK BILL PAY CHECK, FTI CONSULTING                                             6,411.45
                      CHECK# 995128
12/24             TDBANK BILL PAY CHECK, HEMMING MORSE LLP                                         63,937.50
                      CHECK# 995130
12/24             TDBANK BILL PAY CHECK, HEMMING MORSE LLP                                         26,256.50
                      CHECK# 995131
12/24             TDBANK BILL PAY CHECK, HEMMING MORSE LLP                                         11,508.75
                      CHECK# 995132
12/24             TDBANK BILL PAY CHECK, HEMMING MORSE LLP                                          6,412.75
                      CHECK# 995133
12/28             TDBANK BILL PAY CHECK,                                                                 789.02
                      KURTZMAN CARSON CONSULTANTS LLC
                      CHECK# 995135
12/31             TDBANK BILL PAY CHECK, DENTONS LLP                                                3,051.00
                      CHECK# 995134

                                                                               Subtotal:          118,366.97
Service Charges
POSTING DATE      DESCRIPTION                                                                        AMOUNT
12/31             MAINTENANCE FEE                                                                         30.00
                                                                               Subtotal:                  30.00




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 37 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 3

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                           7,242.23
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB      Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                           Main Document     Page 38 of 69

                                                 STATEMENT OF ACCOUNT


   ICPW LIQUIDATION TRUST
   MATTHEW A PLISKIN TRUSTEE                     Page:                                  3 of 3
                                                 Statement Period:    Dec 01 2020-Dec 31 2020
                                                 Cust Ref #:                    4123-719-E-***
                                                 Primary Account #:                      4123




DAILY BALANCE SUMMARY
DATE                             BALANCE               DATE                                 BALANCE
11/30                            7,272.23              12/24                               11,112.25
12/14                          125,639.20              12/28                               10,323.23
12/23                          119,227.75              12/31                                7,242.23




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
Case 1:17-bk-12408-MB   Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14   Desc
                        Main Document     Page 39 of 69
Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                               Main Document     Page 40 of 69

                                               Û     STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                            Page:                                  1 of 2
   MATTHEW A PLISKIN TRUSTEE                         Statement Period:    Oct 01 2020-Oct 31 2020
   OPERATING ACCOUNT                                 Cust Ref #:                   3018-701-E-***
   3609 HENDERSON BLVD STE 208                       Primary Account #:                      3018
   TAMPA FL 33629




Commercial High Rate Money Market
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                            Account #           3018
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
ÑÐÛÎßÌ×ÒÙ ßÝÝÑËÒÌ


ACCOUNT SUMMARY
Beginning Balance               114,459.04                 Average Collected Balance          107,827.79
Other Credits                        36.53                 Interest Earned This Period             36.53
                                                           Interest Paid Year-to-Date           1,669.68
Other Withdrawals                 7,615.00                 Annual Percentage Yield Earned         0.40%
Ending Balance                  106,880.57                 Days in Period                             31




DAILY ACCOUNT ACTIVITY
Other Credits
POSTING DATE     DESCRIPTION                                                                     AMOUNT
10/30            INTEREST PAID                                                                       36.53
                                                                          Subtotal:                  36.53
Other Withdrawals
POSTING DATE     DESCRIPTION                                                                     AMOUNT
10/05            DEP RETURN CHARGEBACK                                                          7,600.00
10/05            DEP RETURN FEE                                                                    15.00
                                                                          Subtotal:             7,615.00


DAILY BALANCE SUMMARY
DATE                              BALANCE                  DATE                                 BALANCE
09/30                           114,459.04                 10/30                             106,880.57
10/05                           106,844.04




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 41 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                       106,880.57
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14             Desc
                               Main Document     Page 42 of 69

                                               Û       STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                              Page:                                  1 of 2
   MATTHEW A PLISKIN TRUSTEE                           Statement Period:    Nov 01 2020-Nov 30 2020
   OPERATING ACCOUNT                                   Cust Ref #:                    3018-701-E-***
   3609 HENDERSON BLVD STE 208                         Primary Account #:                      3018
   TAMPA FL 33629




Commercial High Rate Money Market
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                              Account #           3018
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
ÑÐÛÎßÌ×ÒÙ ßÝÝÑËÒÌ


ACCOUNT SUMMARY
Beginning Balance                106,880.57                  Average Collected Balance           950,215.05
Other Credits                  2,300,199.53                  Interest Earned This Period             199.53
                                                             Interest Paid Year-to-Date            1,869.21
Other Withdrawals                     15.00                  Annual Percentage Yield Earned          0.26%
Ending Balance                 2,407,065.10                  Days in Period                              30




DAILY ACCOUNT ACTIVITY
Other Credits
POSTING DATE     DESCRIPTION                                                                        AMOUNT
11/20            WIRE TRANSFER INCOMING, BDO USA LLP                                           2,300,000.00
11/30            INTEREST PAID                                                                       199.53
                                                                             Subtotal:         2,300,199.53
Other Withdrawals
POSTING DATE     DESCRIPTION                                                                        AMOUNT
11/20            WIRE TRANSFER FEE                                                                     15.00
                                                                             Subtotal:                 15.00


DAILY BALANCE SUMMARY
DATE                               BALANCE                   DATE                                  BALANCE
10/31                            106,880.57                  11/30                             2,407,065.10
11/20                          2,406,865.57




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 43 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                     2,407,065.10
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB                Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                                     Main Document     Page 44 of 69

                                                     Û     STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                                  Page:                                  1 of 2
   MATTHEW A PLISKIN TRUSTEE                               Statement Period:    Dec 01 2020-Dec 31 2020
   OPERATING ACCOUNT                                       Cust Ref #:                    3018-701-E-***
   3609 HENDERSON BLVD STE 208                             Primary Account #:                      3018
   TAMPA FL 33629




Commercial High Rate Money Market
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                                  Account #            3018
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
ÑÐÛÎßÌ×ÒÙ ßÝÝÑËÒÌ


ACCOUNT SUMMARY
Beginning Balance                2,407,065.10                    Average Collected Balance      2,338,351.86
Other Credits                          495.14                    Interest Earned This Period          495.14
                                                                 Interest Paid Year-to-Date         2,364.35
Electronic Payments                118,366.97                    Annual Percentage Yield Earned       0.25%
Ending Balance                   2,289,193.27                    Days in Period                           31




DAILY ACCOUNT ACTIVITY
Other Credits
POSTING DATE     DESCRIPTION                                                                            AMOUNT
12/31            INTEREST PAID                                                                             495.14
                                                                                 Subtotal:                 495.14
Electronic Payments
POSTING DATE     DESCRIPTION                                                                            AMOUNT
12/14            eTransfer Debit, Online Xfer                                                        118,366.97
                    Transfer to CK        4123

                                                                                 Subtotal:           118,366.97


DAILY BALANCE SUMMARY
DATE                                   BALANCE                   DATE                                  BALANCE
11/30                            2,407,065.10                    12/31                             2,289,193.27
12/14                            2,288,698.13




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 45 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                     2,289,193.27
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                               Main Document     Page 46 of 69

                                               Û     STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                            Page:                                  1 of 2
   MATTHEW A PLISKIN TRUSTEE                         Statement Period:    Oct 01 2020-Oct 31 2020
   CLASS 1 RESERVE                                   Cust Ref #:                   9869-701-E-***
   3609 HENDERSON BLVD STE 208                       Primary Account #:                      9869
   TAMPA FL 33629




Commercial High Rate Money Market
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                            Account #           9869
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
ÝÔßÍÍ ï ÎÛÍÛÎÊÛ


ACCOUNT SUMMARY
Beginning Balance                62,816.88                 Average Collected Balance           62,817.56
Other Credits                        21.28                 Interest Earned This Period             21.28
                                                           Interest Paid Year-to-Date           1,655.76
Ending Balance                   62,838.16                 Annual Percentage Yield Earned         0.40%
                                                           Days in Period                             31



DAILY ACCOUNT ACTIVITY
Other Credits
POSTING DATE     DESCRIPTION                                                                     AMOUNT
10/30            INTEREST PAID                                                                       21.28
                                                                          Subtotal:                  21.28


DAILY BALANCE SUMMARY
DATE                              BALANCE                  DATE                                 BALANCE
09/30                            62,816.88                 10/30                               62,838.16




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 47 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                         62,838.16
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                               Main Document     Page 48 of 69

                                               Û     STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                            Page:                                  1 of 2
   MATTHEW A PLISKIN TRUSTEE                         Statement Period:    Nov 01 2020-Nov 30 2020
   CLASS 1 RESERVE                                   Cust Ref #:                    9869-701-E-***
   3609 HENDERSON BLVD STE 208                       Primary Account #:                      9869
   TAMPA FL 33629




Commercial High Rate Money Market
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                            Account #           9869
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
ÝÔßÍÍ ï ÎÛÍÛÎÊÛ


ACCOUNT SUMMARY
Beginning Balance                62,838.16                 Average Collected Balance           62,838.68
Other Credits                        15.71                 Interest Earned This Period             15.71
                                                           Interest Paid Year-to-Date           1,671.47
Ending Balance                   62,853.87                 Annual Percentage Yield Earned         0.30%
                                                           Days in Period                             30



DAILY ACCOUNT ACTIVITY
Other Credits
POSTING DATE     DESCRIPTION                                                                     AMOUNT
11/30            INTEREST PAID                                                                       15.71
                                                                           Subtotal:                 15.71


DAILY BALANCE SUMMARY
DATE                              BALANCE                  DATE                                 BALANCE
10/31                            62,838.16                 11/30                               62,853.87




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 49 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                         62,853.87
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                               Main Document     Page 50 of 69

                                               Û     STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                            Page:                                  1 of 2
   MATTHEW A PLISKIN TRUSTEE                         Statement Period:    Dec 01 2020-Dec 31 2020
   CLASS 1 RESERVE                                   Cust Ref #:                    9869-701-E-***
   3609 HENDERSON BLVD STE 208                       Primary Account #:                      9869
   TAMPA FL 33629




Commercial High Rate Money Market
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                            Account #           9869
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
ÝÔßÍÍ ï ÎÛÍÛÎÊÛ


ACCOUNT SUMMARY
Beginning Balance                62,853.87                 Average Collected Balance           62,854.29
Other Credits                        13.31                 Interest Earned This Period             13.31
                                                           Interest Paid Year-to-Date           1,684.78
Ending Balance                   62,867.18                 Annual Percentage Yield Earned         0.25%
                                                           Days in Period                             31



DAILY ACCOUNT ACTIVITY
Other Credits
POSTING DATE     DESCRIPTION                                                                     AMOUNT
12/31            INTEREST PAID                                                                       13.31
                                                                           Subtotal:                 13.31


DAILY BALANCE SUMMARY
DATE                              BALANCE                  DATE                                 BALANCE
11/30                            62,853.87                 12/31                               62,867.18




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 51 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                         62,867.18
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                               Main Document     Page 52 of 69

                                               Û     STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                            Page:                                  1 of 2
   MATTHEW A PLISKIN TRUSTEE                         Statement Period:    Oct 01 2020-Oct 31 2020
   TAX RESERVE                                       Cust Ref #:                   9893-701-E-***
   3609 HENDERSON BLVD STE 208                       Primary Account #:                      9893
   TAMPA FL 33629




Commercial High Rate Money Market
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                            Account #           9893
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
ÌßÈ ÎÛÍÛÎÊÛ


ACCOUNT SUMMARY
Beginning Balance                93,065.19                 Average Collected Balance           93,066.20
Other Credits                        31.53                 Interest Earned This Period             31.53
                                                           Interest Paid Year-to-Date             535.32
Ending Balance                   93,096.72                 Annual Percentage Yield Earned         0.40%
                                                           Days in Period                             31



DAILY ACCOUNT ACTIVITY
Other Credits
POSTING DATE     DESCRIPTION                                                                     AMOUNT
10/30            INTEREST PAID                                                                       31.53
                                                                          Subtotal:                  31.53


DAILY BALANCE SUMMARY
DATE                              BALANCE                  DATE                                 BALANCE
09/30                            93,065.19                 10/30                               93,096.72




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 53 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                         93,096.72
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                               Main Document     Page 54 of 69

                                               Û     STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                            Page:                                  1 of 2
   MATTHEW A PLISKIN TRUSTEE                         Statement Period:    Nov 01 2020-Nov 30 2020
   TAX RESERVE                                       Cust Ref #:                    9893-701-E-***
   3609 HENDERSON BLVD STE 208                       Primary Account #:                      9893
   TAMPA FL 33629




Commercial High Rate Money Market
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                            Account #           9893
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
ÌßÈ ÎÛÍÛÎÊÛ


ACCOUNT SUMMARY
Beginning Balance                93,096.72                 Average Collected Balance           93,097.49
Other Credits                        23.27                 Interest Earned This Period             23.27
                                                           Interest Paid Year-to-Date             558.59
Ending Balance                   93,119.99                 Annual Percentage Yield Earned         0.30%
                                                           Days in Period                             30



DAILY ACCOUNT ACTIVITY
Other Credits
POSTING DATE     DESCRIPTION                                                                     AMOUNT
11/30            INTEREST PAID                                                                       23.27
                                                                           Subtotal:                 23.27


DAILY BALANCE SUMMARY
DATE                              BALANCE                  DATE                                 BALANCE
10/31                            93,096.72                 11/30                               93,119.99




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 55 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                         93,119.99
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                               Main Document     Page 56 of 69

                                               Û     STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                            Page:                                  1 of 2
   MATTHEW A PLISKIN TRUSTEE                         Statement Period:    Dec 01 2020-Dec 31 2020
   TAX RESERVE                                       Cust Ref #:                    9893-701-E-***
   3609 HENDERSON BLVD STE 208                       Primary Account #:                      9893
   TAMPA FL 33629




Commercial High Rate Money Market
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                            Account #           9893
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
ÌßÈ ÎÛÍÛÎÊÛ


ACCOUNT SUMMARY
Beginning Balance                93,119.99                 Average Collected Balance           93,120.62
Other Credits                        19.72                 Interest Earned This Period             19.72
                                                           Interest Paid Year-to-Date             578.31
Ending Balance                   93,139.71                 Annual Percentage Yield Earned         0.25%
                                                           Days in Period                             31



DAILY ACCOUNT ACTIVITY
Other Credits
POSTING DATE     DESCRIPTION                                                                     AMOUNT
12/31            INTEREST PAID                                                                       19.72
                                                                           Subtotal:                 19.72


DAILY BALANCE SUMMARY
DATE                              BALANCE                  DATE                                 BALANCE
11/30                            93,119.99                 12/31                               93,139.71




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 57 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                         93,139.71
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                               Main Document     Page 58 of 69

                                               Û     STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                            Page:                                  1 of 2
   MATTHEW A PLISKIN TRUSTEE                         Statement Period:    Oct 01 2020-Oct 31 2020
   CLASS 3 RESERVE                                   Cust Ref #:                   4074-701-E-***
   3609 HENDERSON BLVD STE 208                       Primary Account #:                      4074
   TAMPA FL 33629




Commercial High Rate Money Market
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                            Account #           4074
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
ÝÔßÍÍ í ÎÛÍÛÎÊÛ


ACCOUNT SUMMARY
Beginning Balance                 2,820.84                 Average Collected Balance            2,820.85
Other Credits                         0.48                 Interest Earned This Period              0.48
                                                           Interest Paid Year-to-Date           2,821.32
Ending Balance                    2,821.32                 Annual Percentage Yield Earned         0.20%
                                                           Days in Period                             31



DAILY ACCOUNT ACTIVITY
Other Credits
POSTING DATE     DESCRIPTION                                                                     AMOUNT
10/30            INTEREST PAID                                                                       0.48
                                                                          Subtotal:                  0.48


DAILY BALANCE SUMMARY
DATE                             BALANCE                   DATE                                 BALANCE
09/30                            2,820.84                  10/30                                2,821.32




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 59 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                           2,821.32
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                               Main Document     Page 60 of 69

                                               Û     STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                            Page:                                  1 of 2
   MATTHEW A PLISKIN TRUSTEE                         Statement Period:    Nov 01 2020-Nov 30 2020
   CLASS 3 RESERVE                                   Cust Ref #:                    4074-701-E-***
   3609 HENDERSON BLVD STE 208                       Primary Account #:                      4074
   TAMPA FL 33629




Commercial High Rate Money Market
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                            Account #           4074
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
ÝÔßÍÍ í ÎÛÍÛÎÊÛ


ACCOUNT SUMMARY
Beginning Balance                 2,821.32                 Average Collected Balance            2,821.33
Other Credits                         0.46                 Interest Earned This Period              0.46
                                                           Interest Paid Year-to-Date           2,821.78
Ending Balance                    2,821.78                 Annual Percentage Yield Earned         0.20%
                                                           Days in Period                             30



DAILY ACCOUNT ACTIVITY
Other Credits
POSTING DATE     DESCRIPTION                                                                     AMOUNT
11/30            INTEREST PAID                                                                       0.46
                                                                           Subtotal:                 0.46


DAILY BALANCE SUMMARY
DATE                             BALANCE                   DATE                                 BALANCE
10/31                            2,821.32                  11/30                                2,821.78




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 61 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                           2,821.78
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                               Main Document     Page 62 of 69

                                               Û     STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                            Page:                                  1 of 2
   MATTHEW A PLISKIN TRUSTEE                         Statement Period:    Dec 01 2020-Dec 31 2020
   CLASS 3 RESERVE                                   Cust Ref #:                    4074-701-E-***
   3609 HENDERSON BLVD STE 208                       Primary Account #:                      4074
   TAMPA FL 33629




Commercial High Rate Money Market
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                            Account #           4074
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
ÝÔßÍÍ í ÎÛÍÛÎÊÛ


ACCOUNT SUMMARY
Beginning Balance                 2,821.78                 Average Collected Balance            2,821.79
Other Credits                         0.48                 Interest Earned This Period              0.48
                                                           Interest Paid Year-to-Date           2,822.26
Ending Balance                    2,822.26                 Annual Percentage Yield Earned         0.20%
                                                           Days in Period                             31



DAILY ACCOUNT ACTIVITY
Other Credits
POSTING DATE     DESCRIPTION                                                                     AMOUNT
12/31            INTEREST PAID                                                                       0.48
                                                                           Subtotal:                 0.48


DAILY BALANCE SUMMARY
DATE                             BALANCE                   DATE                                 BALANCE
11/30                            2,821.78                  12/31                                2,822.26




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 63 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                           2,822.26
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                               Main Document     Page 64 of 69

                                               Û     STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                            Page:                                  1 of 2
   MATTHEW A PLISKIN TRUSTEE                         Statement Period:    Oct 01 2020-Oct 31 2020
   CLASS 4 RESERVE                                   Cust Ref #:                   4058-701-E-***
   3609 HENDERSON BLVD STE 208                       Primary Account #:                      4058
   TAMPA FL 33629




Commercial High Rate Money Market
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                            Account #           4058
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
ÝÔßÍÍ ì ÎÛÍÛÎÊÛ


ACCOUNT SUMMARY
Beginning Balance                 2,912.26                 Average Collected Balance            2,912.29
Other Credits                         0.99                 Interest Earned This Period              0.99
                                                           Interest Paid Year-to-Date             772.83
Ending Balance                    2,913.25                 Annual Percentage Yield Earned         0.40%
                                                           Days in Period                             31



DAILY ACCOUNT ACTIVITY
Other Credits
POSTING DATE     DESCRIPTION                                                                     AMOUNT
10/30            INTEREST PAID                                                                       0.99
                                                                          Subtotal:                  0.99


DAILY BALANCE SUMMARY
DATE                             BALANCE                   DATE                                 BALANCE
09/30                            2,912.26                  10/30                                2,913.25




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 65 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                           2,913.25
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                               Main Document     Page 66 of 69

                                               Û     STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                            Page:                                  1 of 2
   MATTHEW A PLISKIN TRUSTEE                         Statement Period:    Nov 01 2020-Nov 30 2020
   CLASS 4 RESERVE                                   Cust Ref #:                    4058-701-E-***
   3609 HENDERSON BLVD STE 208                       Primary Account #:                      4058
   TAMPA FL 33629




Commercial High Rate Money Market
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                            Account #           4058
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
ÝÔßÍÍ ì ÎÛÍÛÎÊÛ


ACCOUNT SUMMARY
Beginning Balance                 2,913.25                 Average Collected Balance            2,913.27
Other Credits                         0.73                 Interest Earned This Period              0.73
                                                           Interest Paid Year-to-Date             773.56
Ending Balance                    2,913.98                 Annual Percentage Yield Earned         0.31%
                                                           Days in Period                             30



DAILY ACCOUNT ACTIVITY
Other Credits
POSTING DATE     DESCRIPTION                                                                     AMOUNT
11/30            INTEREST PAID                                                                       0.73
                                                                           Subtotal:                 0.73


DAILY BALANCE SUMMARY
DATE                             BALANCE                   DATE                                 BALANCE
10/31                            2,913.25                  11/30                                2,913.98




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 67 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                           2,913.98
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
Case 1:17-bk-12408-MB          Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14           Desc
                               Main Document     Page 68 of 69

                                               Û     STATEMENT OF ACCOUNT



   ICPW LIQUIDATION TRUST                            Page:                                  1 of 2
   MATTHEW A PLISKIN TRUSTEE                         Statement Period:    Dec 01 2020-Dec 31 2020
   CLASS 4 RESERVE                                   Cust Ref #:                    4058-701-E-***
   3609 HENDERSON BLVD STE 208                       Primary Account #:                      4058
   TAMPA FL 33629




Commercial High Rate Money Market
×ÝÐÉ Ô×ÏË×ÜßÌ×ÑÒÌÎËÍÌ                                                            Account #           4058
ÓßÌÌØÛÉ ß ÐÔ×ÍÕ×Ò ÌÎËÍÌÛÛ
ÝÔßÍÍ ì ÎÛÍÛÎÊÛ


ACCOUNT SUMMARY
Beginning Balance                 2,913.98                 Average Collected Balance            2,914.00
Other Credits                         0.62                 Interest Earned This Period              0.62
                                                           Interest Paid Year-to-Date             774.18
Ending Balance                    2,914.60                 Annual Percentage Yield Earned         0.25%
                                                           Days in Period                             31



DAILY ACCOUNT ACTIVITY
Other Credits
POSTING DATE     DESCRIPTION                                                                     AMOUNT
12/31            INTEREST PAID                                                                       0.62
                                                                           Subtotal:                 0.62


DAILY BALANCE SUMMARY
DATE                             BALANCE                   DATE                                 BALANCE
11/30                            2,913.98                  12/31                                2,914.60




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
xxxxxx
Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender
    Case 1:17-bk-12408-MB                                 Doc 644 Filed 02/02/21 Entered 02/02/21 21:50:14                                                                 Desc
                                                          Main Document     Page 69 of 69
    Ø±© ¬± Þ¿´¿²½» §±«® ß½½±«²¬                                                                                                               Page:                                   2 of 2

    Begin by adjusting your account register                        1.   Ç±«® »²¼·²¹ ¾¿´¿²½» -¸±©² ±² ¬¸·-
    as follows:                                                          -¬¿¬»³»²¬ ·-æ
                                                                                                                                             Ending                           2,914.60
¡   Í«¾¬®¿½¬ ¿²§ -»®ª·½»- ½¸¿®¹»- -¸±©²                                                                                                      Balance
    ±² ¬¸·- -¬¿¬»³»²¬ò                                              2.   Ô·-¬ ¾»´±© ¬¸» ¿³±«²¬ ±º ¼»°±-·¬- ±®
                                                                         ½®»¼·¬ ¬®¿²-º»®- ©¸·½¸ ¼± ²±¬ ¿°°»¿®
¡   Í«¾¬®¿½¬ ¿²§ ¿«¬±³¿¬·½ °¿§³»²¬-ô                                     ±² ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ¼»°±-·¬-                               Total             +
    ¬®¿²-º»®- ±® ±¬¸»® »´»½¬®±²·½ ©·¬¸ó                                  ¿²¼ »²¬»® ±² Ô·²» îò                                               Deposits
    ¼®¿©¿´- ²±¬ °®»ª·±«-´§ ®»½±®¼»¼ò
¡   ß¼¼ ¿²§ ·²¬»®»-¬ »¿®²»¼ ·º §±« ¸¿ª»                             3.   Í«¾¬±¬¿´ ¾§ ¿¼¼·²¹ ´·²»- ï ¿²¼ îò
    ¿² ·²¬»®»-¬ó¾»¿®·²¹ ¿½½±«²¬ò
                                                                    4.   Ô·-¬ ¾»´±© ¬¸» ¬±¬¿´ ¿³±«²¬ ±º                                     Sub Total
¡   ß¼¼ ¿²§ ¿«¬±³¿¬·½ ¼»°±-·¬ ±®
    ±ª»®¼®¿º¬ ´·²» ±º ½®»¼·¬ò                                            ©·¬¸¼®¿©¿´- ¬¸¿¬ ¼± ²±¬ ¿°°»¿® ±²
                                                                         ¬¸·- -¬¿¬»³»²¬ò Ì±¬¿´ ¬¸» ©·¬¸¼®¿©¿´-
¡   Î»ª·»© ¿´´ ©·¬¸¼®¿©¿´- -¸±©² ±² ¬¸·-                                 ¿²¼ »²¬»® ±² Ô·²» ìò                                                Total    -
    -¬¿¬»³»²¬ ¿²¼ ½¸»½µ ¬¸»³ ±ºº ·² §±«®                                                                                                  Withdrawals
    ¿½½±«²¬ ®»¹·-¬»®ò                                               5.   Í«¾¬®¿½¬ Ô·²» ì º®±³ íò Ì¸·- ¿¼¶«-¬»¼
¡   Ú±´´±© ·²-¬®«½¬·±²- îóë ¬± ª»®·º§ §±«®                               ¾¿´¿²½» -¸±«´¼ »¯«¿´ §±«® ¿½½±«²¬
    »²¼·²¹ ¿½½±«²¬ ¾¿´¿²½»ò                                              ¾¿´¿²½»ò                                                           Adjusted
                                                                                                                                            Balance




                                                                                                                                     Total
     Total Deposits                                                                                                                  Withdrawals


    FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR                                          FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
    QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                           SUMMARY
    If you need information about an electronic fund transfer or if you believe there is an    In case of Errors or Questions About Your Bill:
    error on your bank statement or receipt relating to an electronic fund transfer,           If you think your bill is wrong, or if you need more information about a transaction on
    telephone the bank immediately at the phone number listed on the front of your             your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
    statement or write to:                                                                     possible. We must hear from you no later than sixty (60) days after we sent you the
    TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,                           FIRST bill on which the error or problem appeared. You can telephone us, but doing
    Maine 04243-1377                                                                           so will not preserve your rights. In your letter, give us the following information:
    We must hear from you no later than sixty (60) calendar days after we sent you the            • Your name and account number.
    first statement upon which the error or problem first appeared. When contacting the           • The dollar amount of the suspected error.
    Bank, please explain as clearly as you can why you believe there is an error or why           • Describe the error and explain, if you can, why you believe there is an error.
    more information is needed. Please include:                                                     If you need more information, describe the item you are unsure about.
                                                                                               You do not have to pay any amount in question while we are investigating, but you
       • Your name and account number.
       • A description of the error or transaction you are unsure about.                       are still obligated to pay the parts of your bill that are not in question. While we
       • The dollar amount and date of the suspected error.                                    investigate your question, we cannot report you as delinquent or take any action to
                                                                                               collect the amount you question.
    When making a verbal inquiry, the Bank may ask that you send us your complaint in
    writing within ten (10) business days after the first telephone call.                      FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
                                                                                               the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
    We will investigate your complaint and will correct any error promptly. If we take more
                                                                                               or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
    than ten (10) business days to do this, we will credit your account for the
                                                                                               on the periodic statement as an easier method for you to calculate the finance
    amount you think is in error, so that you have the use of the money during the time it
                                                                                               charge. The finance charge begins to accrue on the date advances and other debits
    takes to complete our investigation.
                                                                                               are posted to your account and will continue until the balance has been paid in full.
    INTEREST NOTICE                                                                            To compute the finance charge, multiply the Average Daily Balance times the Days in
    Total interest credited by the Bank to you this year will be reported by the Bank to the   Period times the Daily Periodic Rate (as listed in the Account Summary section on
    Internal Revenue Service and State tax authorities. The amount to be reported will be      the front of the statement). The Average Daily Balance is calculated by adding the
    reported separately to you by the Bank.                                                    balance for each day of the billing cycle, then dividing the total balance by the number
                                                                                               of Days in the Billing Cycle. The daily balance is the balance for the day after
                                                                                               advances have been added and payments or credits have been subtracted plus or
                                                                                               minus any other adjustments that might have occurred that day. There is no grace
                                                                                               period during which no finance charge accrues. Finance charge adjustments are
                                                                                               included in your total finance charge.
